 THE NEWTON COMPANY465granting the merit increases just prior to the election.'We furtherfind that under all the circumstances of this case, the interrogation didnot reasonably tend to restrain or interfere with the employees in theexercise of rights guaranteed by the Act.8We believe that the fore-going acts, whether they be considered singly or collectively, do notprovide ample basis for setting aside this election.Accordingly, wefind that the Petitioner's objections and exceptions do not raise sub-stantial and material issues with respect to the conduct affecting theresults of the election, and they are hereby overruled.As the Inter-venor has received a majority of the valid ballots cast, we shall certifythe Intervenor as the collective-bargaining representative of the em-ployees in the appropriate unit.[The Board certified International Union, United Automobile, Air-craft and Agricultural Implement Workers of America, UAW-CIO,as the designated collective-bargaining representative of the em-ployees of the Employer in the unit found appropriate.]MEMBER LEEDOM took no part in the consideration of the above Sup-plemental Decision and Certification of Representatives.7 CfBaird-Ward Printing Co, Inc.,108 NLRB 815,Detroit Aluminum & Brass Corpora-tion, 107 NLRB 1411,Universal Butane Company, Inc.,106 NLRB 1101, 1102-1103a Blue Flash Express, Inc,109 NLRB -591,The Lxbeial Market, Inc,108 NLRB 1481Bull Insular Line, Inc,etat,108 NLRB 900;General Motors Corporation,Central FoundryDivision,107 NLRB 1096.The Newton CompanyandUnited Garment Workers of America,AFL.Case No.15-CA-640.April 27,1955DECISION AND ORDEROn October 15, 1954, Trial Examiner Robert E. Mullin issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto. The Trial Examiner also foundthat the Respondent had not engaged in certain other alleged unfairlabor practices, and recommended dismissal of these allegation of thecomplaint.Thereafter, the Respondent and the General Counsel filedexceptions to the Intermediate Report and supporting briefs.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in the112 NLRB No. 64. 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDcase and hereby adopts the Trial Examiner's findings, conclusions, andrecommendations.'ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, The Newton Company,Newton, Mississippi, and its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a) Interrogating its employees regarding their union member-ship and activities in a manner constituting interference, restraint,or coercion in violation of Section 8 (a) (1), participating in the cir-cularization of its employees to induce their withdrawal from theUnion, threatening its employees with loss of employment or withother reprisals for engaging in union and/or concerted activities, orgranting wage raises to its employees to discourage union activities.(b)Discouraging membership in United Garment Workers ofAmerica, AFL, or in any other labor organization of its employees,by discriminatorily discharging or refusing to reinstate any of itsemployees, or by discriminating in any other manner in regard totheir hire or tenure of employment or any term or condition of em-ployment.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the rights guaranteed them in Sec-tion 7 of the Act.2.Take the following affirmative action which the Board findsWill effectuate the policies of the Act :(a)Offer to Edith Fay Dansby, Violet Prior, Dorothy Harris,BillyHollingsworth, Sarah Hollingsworth, Bernice Loper, BonniePace, Estelle Sessions,William Sessions, Alford Richardson, A. Y.Wilson,Waurean Wilson, and Yvette Woodard, immediate and fullreinstatement to their former or substantially equivalent positionswithout prejudice to their seniority and other rights and privilegesas provided under the section in the Intermediate Report entitled"The Remedy," and make whole not only the foregoing named indi-viduals but also Jimmy Lee Aycock, Elise Robinson, Agnes Wyatt,1 The Trial Examiner inadvertently failed to find that the Respondent manufactures, andships out-of-State,goods valued at $300,000annuallyWe so findThe Trial Examiner foundthat Forelady Boyd's inquiry ofMartha Harrison,ratherthanVelma Walker,aaas a violation of Section8 (a) (1).Wehereby correct this inad-vertence.MembersMurdock andPeterson,unlike the Trial Examiner,would have additionallyfound the Respondent responsible for the conduct of the four rank-and-file employees incirculatingthe antiunionpetition,in view of the fact that such activity paralleled similaractivity by Respondent's supervisors, and that such supervisors allowed these employeesto move about freely and in open violation of the plant rule against circulating petitionsThere being no majority to overrule the Trial Examiner's finding in this respect, it remainsunchanged. THE NEWTON COMPANY467Charlotte Nester Ming, and Duval Rigdon for any loss of pay theymay have suffered by reason the Respondent's discrimination againstthem as herein found, in the manner provided in said section.(b)Upon request, make available to the Board, or its agents, forexamination and copying, all payroll records, social-security pay-ment records, timecards, personnel records and reports, and all otherrecords necessary to analyze the amounts of back pay due.(c)Post in its plant at Newton, Mississippi, copies of the noticeattached hereto and marked "Appendix B."' Copies of said notice,to be furnished by the Regional Director for the Fifteenth Region,shall, after being signed by Respondent's representative, be postedby Respondent immediately upon receipt thereof and maintained byit for sixty (60) consecutive days thereafter in conspicuous places, in-cluding all places where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Fifteenth Region inwriting, within ten (10) days from the date of this Order, what stepsRespondent has taken to comply therewith.AND IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed insofar as it alleges that the Respondent discriminatorilydischarged those employees whose names are set forth in Appendix A,or that the Respondent interfered with, restrained, or coerced itsemployees by any acts or conduct other than those found herein tohave been committed in violation of the Act.MEMBER LEEDOM took no part in the consideration of the aboveDecision and Order.2 In the event that this 01 der is enforced by decree of a United States Court of Appeals,these shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Deciee of the United States Court of Appeals, nntorcing an Order "APPENDIX ADovie AddyMartha Helen LivingstonJames Dulane BolerDelores LaddLucy EichelberberGeorge Loper, Jr.Ima J. EzellJunie McNeilImogene Ladd FranklinDoris ThomasMartha Nell HarrisonDoris WeirAPPENDIX BNOTICE To ALL EMIrLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :369028-56-vol.112-31 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT discourage membership in the United GarmentWorkers of America, AFL,or any other labor organization of ouremployees,by discharging and refusing to reinstate them, or inany other manner discriminating in regard to their hire,tenureof employment,or any term or condition of employment.AVE WILL NOT interrogate our employees regarding their unionmembership and activities in a manner constituting interference,restraint,or coercion in violation of Section 8 (a) (1) of the Na-tional Labor Relations Act, participate in the circularization ofour employees with antiunion petitions,threaten our employeeswith loss of employment or with other reprisals for engaging inunion or concertedactivity,or grant wage raises to our employeesto discourage union activity.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the rights guaranteed inSection 7 of the National Labor Relations Act.WE WILL offer to the employees listed below immediate and fullreinstatement to their former or to substantially equivalent po-sitions,without prejudice to their seniority and other rights andprivileges,and make them whole for any loss of pay they mayhave suffered by reason of the discrimination against them:Edith Fay DansbyEstelle SessionsViolet PriorWilliam SessionsDorothy HarrisAlford RichardsonBilly HollingsworthA. Y. NilsonSarah HollingsworthWaurean WilsonBernice LoperYvette WoodardBonnie PaceWE WILL make whole the employees listed below for any loss ofpay suffered as a result of the discrimination against them:Jimmy Lee AycockElise RobinsonCharlotteNester MingAgnes WyattDuval RigdonAll our employees are free to become, remain,or refrain from be-coming, members of the above-named Union or any other labororganization,except to the extent that thisright may beaffected byagreements in conformity with Section 8 (a) (3) of the NationalLabor Relations Act, as amended October 22, 1951.THENEWTON COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material. THE NEWTON COMPANYINTERMEDIATE REPORTSTATEMENT OF THE CASE469Upon charges duly filed by United Garment Workers of America, AFL, theGeneral Counsel of the National Labor Relations Board,'by the Regional Directorof the Fifteenth Region(New Orleans,Louisiana),issued a complaint and anamendment thereto against The Newton Company, alleging that it had engaged inand was engaging in unfair labor practices affecting commerce within the meaningof Section 8 (a) (1) and (3) and Section 2 (6) and(7) of the National LaborRelationsAct, as amended,61 Stat.136, herein called the Act.Copies of thecharges, the complaint,an amendment thereto, and notice of hearing were dulyserved upon the Respondent and the Union.With respect to the unfair labor practices the complaint,as amended,alleged insubstance that the Respondent:(1)Through certain named supervisors and agentsinterfered with,restrained,and coerced its employees by interrogating them as totheir union activities,soliciting them by petitions and other means to repudiatethe Union,and threatening them with the plant's closing and other reprisals if theUnion came in; (2) discriminatorily discharged Edith Fay Dansby and Violet Prioron July 31,1953, because of their activities on behalf of the Union;(3) dis-criminatorily discharged 28 employees2on September 17, likewise because of theirunion and concerted activities;and (4)on about September 18 granted a wageincreasewhile a representation question was pending.In its answer,duly filed,the Respondent conceded certain allegations with respect to its business operationsbut denied all allegations that it had engaged in any unfair labor practices.Pursuant to notice,a hearing was held from April 26 to May 12, 1954,inclu-sive,atNewton,Mississippi,before the duly designated Trial Examiner.3Allpartieswere represented at the hearing by counsel or their representatives.Fullopportunity to be heard,to examine and cross-examine witnesses,and to introduceevidence bearing upon the issues was afforded all parties.At the conclusion of thehearing the parties were advised that they might argue before and file briefs and/orproposed findings of fact and conclusions of law with the Trial Examiner.Counselwaived oral argument.On July 26, 1954,briefs were submitted by the Respondentand the General Counsel which have been fully considered by the Trial Examiner.From my observation of the demeanor of the witnesses,and upon the entirerecord in the case, I make the following -FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Newton Company is a corporation organized and existing under the lawsof the State of Mississippi with its office and plant in Newton,Mississippi, whereit is engaged in the manufacture of men's and ladies' slacks.The entire outputof this plant is manufactured on a contract basis for I C. Isaacs & Company, Inc.,of Baltimore,Maryland.Two other companies,with plants located in Mississippi,Over The Top,Inc.,atPicayune(herein called Picayune),and The CarthageCorporation,atCarthage(hereinafter referred to as Carthage),are similarly en-gaged.Harry Isaacs and Stanley Keller, president and secretary-treasurer,respec-'The General Counseland the staff attorneysappearing for him at thehearing arereferred to lieiein as the GeneralCounsel and the NationalLabor Relations Board as theBoardThe above-named Companyisreferred to as the Respondent and the ChargingParty,likewise namedabove, as the Union or theGaiment Workers2The name ofAudine Bentleywas dropped from paragraph numbered 6 of the com-plaint upon motion of the General Counsel3Prior to the hearingRespondentmoved to stokeand dismiss certain paragraphs ofthe complaint on the groundsthatthe allegations contained therein referred to conductwhichoccurred morethan 6 monthspriorto theissuanceof thecomplaint and that theallegationswere not based on any charge filed within the period oflimitation set forth inSection 10 (b) of theActThismotion was referred to Trial ExaminerHerbertSilbermanfor rulingThe latterdenied themotionon the ground that the period of limitation setforth in Section 10 (b) is measured fiom the date of filing and service of the charge, notthe complaint, and furtherthat the general allegationsin the charges that the Respondentviolated Section8 (a) (1) of the Act supported the specific allegations contained in thecomplaint(citing Colonial Shirt Corp,96 NLRB 711 andStokelyFoods,Inc. v. N. L R B ,193 F 2d 736-737 (C A.5) ).It would appear that this ruling is unaffected by the recentdecision of the Boaid inKnickerbocker Manufacturing Company, Inc.,109 NLRB 1195 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDtively, of the Respondent,hold the same offices in the other three corporationsnamed above.George Meskill,plant supervisor of the Newton Company, holdsthe same position with Carthage and is also manager of the factory at Picayune.All orders for goods produced at any of the three different plants located in Missis-sippi come into the Baltimore headquarters of the Isaacs Company, and all ship-ments to customers are consigned from that same headquarters.Trucks owned bythe latter move raw materials from textile mills in the Carolinas,Virginia, andGeorgia, to the plants in Mississippi at Newton,Picayune,and Carthage.Ontheir return to Baltimore,the same trucks carry the finished goods of the Respond-ent and the other two plants back to the IsaacsCompany.Atthe hearing theparties stipulated that The Newton Company manufactured products that werevalued in excess of $300,000 and that its entire output was sold and shipped to cus-tomers outside the State of Mississippi.On the foregoing facts, the Respondentconcedes,and I find, that The Newton Company is engaged in commerce within themeaning ofthe Act.II.THE ORGANIZATIONINVOLVEDThe parties stipulatedand Ifind that the Unionisa labor organization withinthe meaning of Section2 (5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. IntroductionOn July 29, 1953, the Union held its first and only organizational meeting for theRespondent's employees at Decatur, Mississippi, a town some 8 miles distant fromNewton.Plans for the meeting had been initiated by one John Dansby, an em-ployee of the pressing department, who had discussed the matter with several ofhis fellow workers and contacted an organizer for the AFL.Mr.W. L. Hinesrepresented the Union at the meeting and after a discussion of the objectives ofcollectivebargaining secured some 35 authorization cards from those present.Before adjournment, Dansby was elected temporary chairman of the organizationalcampaign and designated as the one to whom all additional cards would be sub-mitted.Subsequent to the meeting a considerable number of the plant personnelsigned such authorizations.Hines contacted Dansby 2 or 3 times to pick themup, the last such occasion being on August 4, by which date 110 employees hadsigned cards.On the following day, the Union wrote the Company to demandrecognition and to request a conference for collective bargaining on the groundthat it represented a majority of the employees.This letter went unanswered.On August 7, it filed a representation petition with the Regional Office(The New-ton Company,Case No. 15-RC-997).On August 24, however, the Union filedunfair labor practice charges against the Company, and, shortly thereafter theRegional Director notified the parties that, until there had been a disposition ofthese charges, further steps to process the representation petition would be heldin abeyance.B. The allegations as to Section 8 (a) (1); the evidence and conclusions withrespect thereto1.The period from the outset of the union campaign to July 31The General Counsel alleged that immediately after the union meeting on July29, the Company sponsored a campaign of interference, restraint, and coercionthat quickly thwarted the organizational efforts of its employees, a charge thatwas denied in its entirety by the Respondent.There was no dispute that management personnel were aware of the meeting.Meskill, the plant supervisor, testified that on July 29 "the general topic of con-versation concerned a meeting that night," Darrell Brinegar, plant manager, statedthat he knew beforehand that a meeting of some kind was scheduled for the em-ployees; and Glenn Walley, the production manager, testified that on July 29, heheard rumors of such a meeting "all over the factory."According to Meskill,early the following morning, when it became apparent to him that union activitieswere underway, he called together all supervisory personnel and in a brief talkordered them to refrain from attempting to influence the employees in any manneron union issues.Throughout that workday there was a considerable amount oftalking on the part of the employees about the union meeting.On July 31 therewas more.The General Counsel alleged that on the latter day the Respondent, through itsauoervisors,permitted the circulation of antiunion petitions among the factory THE NEWTON COMPANY471personnel,openly predicted that the plant would close if the Union came in, anddischarged two employees because of their union sympathies.The General Counselproduced a large number of witnesses whose testimony tended to sustain these allega-tions.The Respondent,on the other hand, called many others,most of whomcategorically denied the testimony on which the General Counsel relied. It isthe responsibility of the Trial Examiner to sift the mass of conflicting and contradic-tory evidence in this record and set forth his conclusions as to which of the witnessesmerit belief.To that task I now turn.On the morning of July 31, Medric Ware,Billy Cleveland,Lowry Walters, WilliamE. Simmons,Melton Magee,and Lee Turner,employees of the shipping,cutting, andorder departments,prepared petitions which bore no captions other than a columnheaded "work"and another headed "union."Within a short period that morningthey contacted almost every employee at his or her machine.At the conclusion oftheir canvass the solicitors turned their signed petitions over to Meskill in his office.The latter testified that on this occasion,he thanked them and told them that he felt"things will straighten out;" that shortly thereafter he turned the petitions over toH. V. Watkins,counsel for the Respondent;and that he never saw them thereafter.The plan to petition the employees had originated earlier that morning when all ofthe order,shipping, and cutting employees had been ordered into the shipping de-partment by Henry Mack4to pack the piece goods and finished garments in the stock-room.The job required several hours.Upon completion,much of the packagedmaterial was shipped to the Carthage plant, although some of it was left in boxes thatwere stacked on the stockroom floor.In his brief,the General Counsel argues that this operation was in fact only anelaborate strategem designed to give the impression that because of the organizationalcampaign the plant was shutting down.At the hearing,Mack testified that heordered this step in an effort to make room for certain remodeling that was scheduledfor the weekend.The Respondent contends that this was the only reason and thatthere was no sinster or unlawful motive behind Mack's activities on that morning.There is substantial support in the record for the General Counsel's theory that Mackplayed an unusual role that day.The latter testified that he did not give WardBixler, foreman of the cutting room, any reason for moving this material.Hefurther testified that the amount of finished goods and inventory moved on that par-ticular occasion was not unusually large and that similar shipments were oftenmade in the ordinary course of business.Yet he gave no explanation as to why allof Bixler's employees had to be summoned from their regular duties with such haste.Lowry Walters, one of these employees,testified that he could recall no similarinstance in the preceding 5 years.Cleveland,another 5-year employee,had neverbefore been directed to pack cloth.Sam Feltenstein,assistant plant manager at thetime, testified that he had inquired as to the reason for the movement and was toldby either Brinegar or Meskill that the management did not want the piece goodstied up in the plant because there was a rumor that the factory might be picketed.According to Mack, he did not even speak to Plant Manager Brinegar prior togivingthe orders.Glenn Walley, the plant production engineer, testified that several daysearlier he had had a telephone conversation with Mack in which the latter told himof his plan to move the piece goods.His testimony in this regard,however, was con-fused and it was contradicted by Mack.5It is true that on this weekend a brick wall separating the stockroom from thesewing floor was torn down and that, in preparation for this construction work, someof the inventory had to be covered and moved.6If this were the only reason for theoperation,however, it is difficult to understand why the job necessitated so much hasteand fanfare.In any event,it is evident that some of the employees who participateddid conclude that Mack's order was related to the union campaign and that it meantthe plant was on the verge of being moved.Walters testified that because of the4Mlack represented the Baltimore headquarters,frequently visited the Newton plant, andat this particular time was supervising the establishment of a new production line on thesewing floorHis supei visoiy statue wasconcededby the Respondent6Macktestified that he first mentionedthe matter to Walley onJuly 31 and then onlyafter lie ordered the cuttingroomemployees to start the packing jobAccoi dingtoWalley,Mack had mentioned the subject earhei that week in a long-distance telephone call fromBaltimoreMack, lion ever,testified that throughout this period he was at the Newtonplant6Mack's testimonyvas corroborated,in part,by that of a witness for the General Coun-sel,Richard Dyess, a cutting room employee who participated in the movementAccordingto Dyess, "the materialthat Isaw leaving the plant left from the wall where the partitionbetween the sewing room and the stock room and tons was." 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion meeting and what Mack said about moving piece goods,he and the othersbecame fearful that their jobs were in jeopardy, and that after some discussion, theyconcluded that it was imperative that those opposed to a union enlist all possiblesupport immediately.The testimony of Billy Cleveland was to the same effect.The latter further testified that when he and the others named above reached thisconclusion they dropped their work,went out on the sewing floor, where most ofthe employees worked in 1 large room on 6 production lines, and during the courseof the morning endeavored to contact every employee there and elsewhere in theplant.The General Counsel alleged that the Respondent sponsored this conduct on theground that both Magee and Turner were foremen7and further that the acquies-cence of the Company in allowing the others who were only rank-and-file employeesto circulate the petitions constituted ratification of their action.The Respondentdisclaimed all responsibility,denied that any participant had supervisory status, andargued that the petitioning arose out of a spontaneous move on the part of thoserank-and-file employees who opposed a union to enlist plantwide support anddemonstrate their strength.There was much testimony on the employment status of Magee and Turner.After an examination of this, it is my conclusion that they held supervisory positions,although of a minor character.Many witnesses testified as to remarks made byMagee while he went from one employee to another soliciting signatures. JimmyLee Aycock and Audrie Bentley had declined to sign the petition when it was firstbrought to them that morningShortly thereafter,when Magee was circularizingthe employees in an adjoining line, they asked him to explain his objective.Thelatter told them to sign if they wanted to keep the plant in operation.At this pointboth employees did so. Junie McNeil testified that when Magee asked her to signhe told her that he did not know whether that would keep the plant from closingbut that he was trying to get everyone to signAccording to Dovie Addy, Mageeasked her if she wanted to keep working and when she replied in the affirmative, hedeclared "The signing of these union cards is about to blow the plant up... . Mr.4Magee was in the shipping department with some 5 to 6 employeesPlant ManagerBrinegar described him as a working foi eman.Sam Feltenstein,assistant manager duringthe period in question,testified that if he wanted anything from the shipping departmentlieasked Magee, thatMagee occasionally attended supervisory meetings,that when addi-tional help was needed in the department it was Stages who brought that matter to hisattention,that on payday he customarily delivered all checks for the personnel in a depart-ment to the supervisor in charge, and that in keeping with this practice he brought checksfor the shipping room employees to Magee who, in turn,distributed them. In addition tothe foregoing, John Dansby and Alford Richardson credibly testified that on several occa-sions they were temporarily assigned to the shipping department,that while there theytook orders from'Magee and that, at the conclusion of their assignment, it was Magee whosigned their transfer slips.Turner was in the order depaitment.Brinegar described him as a working foreman withsix employees in his unit, and Feltenstein testified that he considered Turner the man incharge of that department.The latter also testified that Turner attended supervisorymeetings that it was Turner who reported to the management when additional personnelwas needed in the order room,and that, as with Magee in the shipping department, it wasTurner who disti ibuted paychecks to the employees in the order department.FinleyBrown, an employeein thatdepartment,testified that when hired he was told Turner wouldbe his foreinan,that thereafter he took orders from Turner and when he decided to quitthe employ of the Company, it was Turner whom he so notified Sarah and Billy Hollings-woith,Alford Richardson,and John Dansby likewise testified to having worked in theorder room at Tuinei's direction and having had him sign their transfer slipsThe pay-roll records of several employees in that department are in the record.From these, itappears that one Hubert Parks received 94 cents an hour, Thomas Blackwell 85 cents,Finley Brown 85 cents, and Sarah Hollingsworth,a pieceworker,from 85-90 cents.Tui ner,on the othei hand,was paid $1 10 per hour.Both Magee and Turner spent muchof their time at manual labor along with the employees of their departments and neitherhad the power to hire, fire, promote,suspend,or lay off anyoneOn the foregoing evidence,however,it is my conclusion that they could assign and responsibly direct the employeesin the shipping and order departments and that in the performance of these duties theywere required to use their independent judgment.It is now settled that the"possession ofany oneof the authorities listed in Section 2(11) [of the Act] places the employeesinvestedwith this authority in the supervisory class " [Emphasis supplied.]OhioPower Co v. N L R. B ,176 F 2d 385, 387(C.A. 6), cert. denied 338 U. S 899,N. L R H.v Leland-Gifford Company,220 F 2d 620,625-626(C A. 1). THE NEWTON COMPANY473Isaacs is fixing to move out" and added that the trucks to carry out this operationwould be at the factory by 1 o'clock.Magee then pointed out the place where hewanted her signature and with this Addy signedWaurean Wilson testified thatwhen Magee asked her to sign she declined and that he then stated he did not knowwhat the employees were going to do for a job in view of the fact that there werethen seven trucks at the plant ready to move the equipment.Estelle Sessions tes-tified that she signed the petition after Magee asked her "Do you want your job?"According to Elise Robinson, when Magee came to her he asked if she was "for thefactory or going to stick with the union" and when she told him she would stay withthe Union, he told her there would be no plant if the Union came in. CharlotteMing testified that Magee made substantially the same remarks to her, with theexplanation that "if we wanted to work, to sign under the work column, and if wewanted a union to sign under the union column."According to Mavis Dean, an-other employee, Magee told her, "You better sign it, they are moving out materialsnow and moving out machines, we won't have a job.We will all be out of a jobhere by 4 o'clock...." The foregoing witnesses seemed credible to the Trial Ex-aminer and their testimony was neither denied nor contradicted by Magee whilehe was on the stand. For these reasons I credit their testimony as set forth above.There was similar credible testimony as to Turner's efforts to obtain signatories.Finley Brown, an employee in the order department, testified that Turner asked himifhe wanted to sign against the Union and when Brown replied in the negative hisforeman stated that the employees would have until 12 that day to do soAccord-ing to Mavis Dean, one of the operators on the sewing floor, Turner told her thatunless the employees signed "we won't have any job." Billy Hollingsworth, one ofthe pressers, testified that at the time he was solicited to sign, Turner declared thatif the employees "brought the Union in . . a lot of people was going to be hurt .There were others 8 who testified, credibly, that Turner actively participated in thesolicitation of signatures throughout the morning.None of this testimony wasdenied by Turner when he was on the witness stand.Itwas plain that several of the other supervisors actively supported the petitionand assisted its sponsors in obtaining signatures thereto.Aycock, an operator on theproduction line for which Lucille Humphries was the forelady, testified that ElvinSimmons, an employee, accompanied by Humphries, came to her machine andtold her "to sign for the factory, if she wanted to keep her job."According toAycock, it was Humphries who was holding the petition, and after Simmons' remarksthe forelady stated that if the employees did not sign, the plant would close.Ay-cock's testimony as to this conversation was corroborated in every material respectby Audrie Bentley, who was working at the next machine.Humphries at firstdenied that she ever had such a conversation, or that she had ever had the petitionin her hand. She later testified, however, that she saw the petition being circulatedon her line but did nothing about it and that she could not remember whether shewas present when the petition came to Aycock and Bentley.Aycock was not animpressive witness, especially on cross-examination.Bentley, on the other hand,was most convincing.Mrs.Humphries' testimony about her activities on thisparticular day did not impress me and her categorical denials did not have a persua-sive ring of sincerity.Consequently, I credit the testimony related by Bentley andAycock rather than that of their forelady.Another employee, Mary Ann Musgrove,testified that when the petition was brought to her, Humphries was nearby and thatthe forelady told the employees that if they wanted to keep working to sign thepetition in the "work" column, but if they wanted the Union, to sign under thatheading.According to Musgrove, later that morning Humphries told her that "ifthe confusion didn't get settled, they would have to close down the factory."Otherthan a general denial by Humphries that she discussed the Union with any girls onher line, the testimony of Musgrove was uncontradicted.The latter was very slowof speech and extremely reticent but manifestly sincere. I credit her testimony.Other employees gave similar accounts of Humphries' activities on that morning.Alma Turner testified that Humphries brought the petition to her, asked that shesign, and when Turner declined to do so the forelady stated that most of the peopleinNewton would be ruined if the Union came in and that "Mr. Isaacs was movingeverything out of the warehouse and.back to Baltimore."Roxie Alexander,Martha Livingston, and Ernest Ladd testified that Humphries brought the petition tothem and asked if they would sign. The testimony of these witnesses was straight-forward and unshaken on cross-examination.For this reason I credit it ratherthan the denial of Humphries that she had ever had any of the conversations inquestion.8 George Loper, Jr, and Charlotte Ming. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDSeveral other employee witnesses testified that Lillian Boyd, likewise a floorlady,had engaged in similar activity.According to Martha Harrison, she signed the peti-tion when Boyd presented a copy of it to her with the statement "sign this or nojob."Dorothy Harris and Agnes Wyatt testified that when the operators on theirline were being circularized they went to Boyd to ask the purpose of the petition andthat the latter told them that it was to keep the plant from moving, that "Mr. Isaacswill not work under a union," that there was a building at Vicksburg ready forthe move, and that trucks for that purpose were waiting outside at that very time.According to these witnesses, at this point Harris asked whether the employees couldremain neutral by not signing for either Company or Union and Boyd replied inthe negative, adding, "You are no good to the Newton Company sitting astraddlethe fence "The foregoing testimony of both Harris and Wyatt was corroboratedby Velma Walker who was nearby at the time of the conversation. Boyd deniedhaving such a conversation with these employees, but she conceded that during thisperiod she told several of the operators that they had to be for or against things,that they could not "straddle the fence."The testimony of the employee witnesseswas frank and open and withstood a searching cross-examination.This was espe-cially true of Harris' appearance on the standMrs. Boyd's denials were not con-vincing enough to overcome the persuasive character of the testimony of Harrison,Wyatt, and Harris.Accordingly, I credit the testimony of the latter.At the time in question Respondent had a plant regulation which provided that"the distribution of . . . petitions or circulars during working hours is strictlyforbidden unless you are given permission by your supervisor."Despite the factthat the packing job had not been completed, and the fact that Cleveland and theothers did not ask permission to leave the stockroom, Ward Bixler, foreman incharge, raised no objection when they did so.Neither Magee, Turner, Cleveland,Ware, Walters, or Simmons had any regular duties on the sewing floor.Yet theywere allowed to move about freely and in open violation of the plant rule againstcirculating petitionsA forelady was in charge of each of the production linesbut none of them endeavored to stop the petitioning by Turner, Magee, and the others.Some of the supervisory personnel 9 conceded having seen something being circulatedamong the employees on their lines but disclaimed any knowledge of what it was.One, Lucille Humphries, testified that, in response to her question as to what he wasdoing, Billy Cleveland disclosed that he was petitioning the employees to find outwhether they wanted to work, but that she thereafter made no effort to forbid hiscontacting the rest of her operators.Mack testified that he saw Cleveland, Turner,and Ware on the sewing floor at this time and ordered them back to work.Turnerwas asked no questions on this issue.Ware was not called to testifyAccordingto Cleveland, although Mack spoke to him, he continued to circulate the petition andwithout suffering any further reprimand.Brinegar testified that he did not learnthat any petitions had been circulated until months later when a field examiner ofthe Labor Board quizzed him about the matter.This declaration, however, strainscredulity and I am convinced that Mr. Brinegar, who was on duty that day, couldnot have been so unaware of this development as he professed to be.On the basis of the evidence as to the activities of Magee, Turner, Humphries,and Boyd, set out above, it is my conclusion that the Company must be held re-sponsible for the circulation of the petitions, as well as for the predictions as to theplant's closing and the loss of employment which the foregoing supervisors voicedto the employees at the time the petitions were being circulated.The solicitation ofsupport for the petition by the supervisory personnel as well as their remarks setforth on the preceding pages plainly violated Section 8 (a) (1) of the Act.DiaperJean Manufacturing Company, et el ,109 NLRB 1045.The General Counsel alleged that the Respondent was likewise responsible forthe activities and remarks of Ware, Walters, Cleveland, and Simmons in connectionwith their efforts to obtain employee signatures. It was not alleged that any of theseindividuals had supervisory status, for they were obviously all rank-and-file em-ployees.As such they had the right to solicit support in opposition to the Union,just as others in their classification sought support for the organizational drive. Itis true that their activities paralleled those of the supervisors and that the Companymight be said to have ratified their conduct in this case.Apart from this, however,itwas not established that the Company initiated or directed their activities.Con-sequently, I will recommend that the complaint be dismissed insofar as it allegesthat the Respondent violated the Act through the conduct of these individuals.Cf.Ranco, Inc.,109 NLRB 998.11Ann IIollyfield, Jettie Hall, Lucille Humphries, and A. Q. Cleveland. THE NEWTON COMPANY4752.The circulation of addressesThe General Counsel alleged that during the first part of August the Companysolicited and aided the employees to repudiate the Union.This was denied by theRespondent.Mr Brinegar testified that after some of the employees asked him how they couldwithdraw from the Union he supplied the supervisors with the addiesses of boththe Union and the Regional Office of the Board and instructed them that such infor-mation was to be given to employees only upon requestWhatever may have beenthe limitations which the plant manager placed on the distribution of these addressesit is clear from the testimony of numerous witnesses that soon thereafter several ofthe supervisors made unsolicited offers of the information to employees workingunder them.Lucy Saxton testified that Lillian Boyd asked her if she knew of anyemployees that wanted an address to which they could write for their union cards.According to Bonnie Pace, during this same period Boyd came to her machine andvolunteered, "I am not saying that you signed a union card or if you didn't but youcan, or any of the girls that signed one can, get your card by coming to my deskand getting the address "Agnes Wyatt testified that Mrs. Boyd asked that she lether know of any employees who had signed union cards since she (Boyd) then hadwith her the addresses to which they could write to withdraw their cards.Mrs.Boyd testified that, although she could not recall giving the addresses to anyone,she had made remarks to several employees substantially similar to those attributedto her by the foregoing witnesses.Finley Brown testified that during this period Lee Turner told him that he had theaddresses to which Brown could write if he wanted his union card back.Thistestimony was undenied. Ima J. Ezell testified that, about the same time, AnnHollyfield, her forelady, told her and several other production workers that werenear her machine, "I have the addresses that those who signed union cards cansend and get their cards back if they want to."This testimony was denied byHollyfield.However, the recollection of the latter was extremely vague on manypoints and her denial in this connection was not convincing.Ezell was a crediblewitness.There was similar testimony with respect to Imogene Cleveland, forelady overthe examiners and trimmers.Dovie Addy testified that early in August, Clevelandasked some of the operators next to her if they had signed cards, and in the eventthey had, whether they wanted the addresses to get the cards back. She furthertestified that while her forelady was doing this, A Q Cleveland, another super-visor, summoned Miss Cleveland to a conference with Glenn Walley, and that laterher forelady told her that the plant engineer had declared that it was against thelaw to bring the addresses aroundForelady Cleveland then stated that one ofthe other girls would bring her the addressesLater that morning Bessie Williamsdid so.On the day that the petitions were circulated Miss Cleveland was onvacation and Bessie Williams was the acting forelady in her steadJunieMcNeil,one of the inspectors, testified that the following week when Cleveland returnedto duty, the forelady asked whether she knew anything about the Union, and whethershe had attended the union meeting.Later, Cleveland asked McNeil if she wantedto get her card back and the employee gave her a noncommittal answer. ShortlythereafterWilliams came to McNeil and told her that she had the address to writeif the latter wanted her card back; when McNeil replied that she would take it,Williams then wrote out the information for her.Williams testified that shortlyafter Cleveland returned from her vacation she told her that some of the girlswere sorry they had signed union cards and were under the impression they couldget them back. She further testified that Cleveland then asked her to pass outthe addresses that could be used for this purpose, and that, in compliance with thisrequest, she went to all of the examiners and trimmersAccording to Williams"some said they didn't sign a card and they didn't want the addresses but themajority of them did take the addresses."Most of the employees so contactedcopied the addresses, a few asked that Williams do the copying for themClovisDyess credibly testified that several days later Cleveland asked if she had sentfor her cardCleveland testified that on returning from her vacation she received no instruc-tionswith respect to her relationship to the employees, that Emily Chapmangave her the addresses, that she subsequently gave them to 2 or 3 employees whoasked for them, but that she had nothing further to do with the matter. Shedenied having any conversation about the- addresses withMcNeil,Dyess, orAddy and testified that she gave the addresses to Williams only after the latterasked for them.Cleveland disclaimed any knowledge of whether Williams con-tacted all the other employees immediately upon obtaining the addresses. I was 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDimpressed with the apparent frankness and sincerity of Williams and feel that hertestimony is more credible than that of Cleveland. I was likewise unconvincedby the categorical denials that Cleveland made to the testimony of McNeil, Dyess,and Addy.Accordingly, I credit the latter.The Respondent argues that it was not a violation of the Act for Mr. Brinegartomake the addresses available to employees who asked for them, and that therecord presents no instance of anything more than that.The Respondent's conductherein must be judged in the light of the whole record.The courts of appealshave held that an employer may not seek to deter his employees' organizationalactivity by soliciting them to repudiate a union they have pledged to support.N. L. R. B. v. United Biscuit Co. of America, Union Biscuit Div.,208 F. 2d 52, 55(C. A.8); N. L. R. B. v. Valley Broadcasting Co.,189 F. 2d 582, 585, 587 (C. A. 6);andN L. R. B. v. Good Coal Co.,110 F. 2d 501, 504, 505 (C. A. 6), cert. denied310 U. S. 630. InCoca-Cola Bottling Company of St. Louis v. N. L. R. B.,195 F. 2d 955, 957 (C. A. 8), the court stated "the petitioner should not haveinterested itself in any way in the matter of the revocation of authority previouslygiven by any of its employees to the Union to represent them."Here, as I havefound above, shortly after the plant manager gave the addresses to his supervisors,at least Boyd, Turner, and Imogene Cleveland solicited various employees underthem to use the addresses in revoking their union authorization cards.The incidentsset forth in the record need not be viewed in isolation.Thus, it is significant thatonly a few days earlier a number of the Respondent's supervisors had activelyparticipated in a plantwide solicitation of signatures to a series of antiunion peti-tions.In addition, as found later herein,infra,on July 31, the Respondent dis-criminatorily discharged two of its employees. In the light of these facts, theplantmanager's efforts to provide information on how the employees couldrevoke their designation cards can hardly be considered an innocent attempt simplyto be helpful. It is my conclusion that Brinegar's participation in this matter andthe ensuing activities of the supervisory personnel 10 set forth above, constitutedan unlawful and coercive interference with the employees' right to organize.This conduct was, therefore, a violation of Section 8 (a) (1) of the Act.3.The period from August to OctoberThe complaint alleged that the Respondent further violated Section 8 (a) (1)of the Act through the remarks and conduct of many named supervisors and allegedagents.I turn now to a consideration of these allegations and the evidence offeredin connection therewith.Henry Mack-William Estes testified that on July 31, Mack told him that unlessthe employees "settle[d] down we were going to lose the plant; that they weregoing to move it."According to Charlotte Ming, on the day of the union meet-ing,Mack asked her if she planned to attend.Estelle Sessions testified that thelatter part of August Mack asked her if she and her husband had attended theunion meeting.Sula Fay Rigdon testified that early in August, Mack asked herseveral questions about the Union.According to Bonnie Pace, later that month,he asked if she was for the Union, stated that it appears that "Harry is going tohave to show you he can shut these doors," and then told her that Isaacs had donethiswhen a union had organized one of his factories in Virginia.Doris Weir tes-tified that about mid-August, Mack asked if she knew who had signed cards, whowas leading the movement, and suggested that she and her husband contact theemployees after work to persuade them to change their minds because "the101 include in this finding the activities of Bessie Williams, who at the suggestion ofImogene Cleveland, and with the latter's approval, passed out the addresses to all theemployees in Cleveland's department. I specifically do not include, however, the solicita-tion efforts of several others which the General Counsel alleged to be violative of the Act.Thus, these was testimony that William E. Simmons, William Estes, Bud Jones, and BobbyJones, all rank-and-file employees, gave addresses to a number of the employees. In theabsence of compelling evidence that they were acting for and on behalf of the Respondent,the latter cannot be charged with their conductThe record does not, I am satisfied,support the allegation that such an agency relationship existed as to these individualsIshall, therefore, recommend that the complaint be dismissed with respect to themTherewas also an allegation to the effect that A Q Cleveland sought to induce Duval Rigdonto repudiate the Union during this same periodThere was a conflict in the testimonybetween these two In this instance, I believe Foreman Cleveland gave the more credibleversion of the conversation in questionConsequently, I shall recommend that the com-plaint be dismissed insofar as it alleges that A Q. Cleveland solicited and aided employeesto repudiate the Union. THE NEWTON COMPANY477girls . . . wasn't cooperating enough to keep the union out."Mack denied that hequestioned any of the employees as to their union activities.He credibly testifiedthat he was not at the Newton plant from July 31 until late in August.I am con-vinced that whatever the extent of his employee interrogations,he did not engagein some of the conversations attributed to him.This conclusion applies particu-larlywith reference to the testimony of Rigdon,a witness who maintained an airof flippant irresponsibility throughout her appearance on the stand.To some ex-tent the same was true of Weir. In the face of Mack'sdenials I cannot credittheir testimony with respect to this matter.On the other hand, Estes,an intelligentwitness, seemed completely truthful and sincere throughout his examination.Thesame applied to the appearance of Ming, Sessions,and Pace.Mack's denials, onthe other hand,inspired no such confidence.Accordingly,I credit the testimonyof the last four named employees as to the conversations they had with Mack.The Board has recently held that interrogation as to an employee's organizationalpreferences,by itself, is not violative of the Act.Blue Flash Express, Inc.,109NLRB 591. It has also held that such interrogation in a context of threats is co-ercive.The Dalton Company,Inc.,109 NLRB 1228;Sears,RoebuckcCCo.,109NLRB 632.11Consequently it is my conclusion that Mack's questioning of Ming,Sessions,and Pace, as well as his predictions to Estes and Pace that the union ac-tivity made imminent a factory shutdown, violated Section 8 (a) (1).George MeskillAccording to John Dansby on the morning of July 31, Meskillcalled him into the plant office and asked,"Do you know what's going on outthere in the plant?You know what you're called in here for?"Dansby testifiedthat he answered in the affirmative,that in response to a further question he ac-knowledged that he believed in organized labor, that Meskill then declared TheNewton Company would not operate under any kind of Union,and that Dansbycould quit any time he was ready.The employee further testified that Meskillconcluded the conversation by suggesting that the employee go out in the plantand "stop what I got started."Richard Dyess testified that Meskill called him inon about the same date,told him that the Company knew he had gone to theunion meeting and signed a card and then asked how many signed cards he hadobtained.According to Dyess, at the conclusion of the meeting and after tellingMeskill that he had not obtained any signed cards, he asked Meskill if his answerswere satisfactory and that the plant supervisor told him that he did not know,that Dyess would"have to straighten himself out with Mr. Ward Bixler[Dyess'foreman]."Meskill testified that on July 31 he called in 15 to 20 employees,Iby 1, in-cluding all the pressers,and one employee,Dyess, from the cutting room.Ac-cording to Meskill, he told these employees he was aware of the union activityin the plant,that they should consider the many advantages the Company hadprovided such as vacations,health benefits,and an air-conditioned plant, that itwas their privilege to join a labor organization if they preferred but that, inso-far as his own attitude was concerned,he did not like unions.He denied thoseremarks attributed to him by Dyess and Dansby in the testimony referred to above.Meskill testified that he spoke from notes but that he had destroyed them shortlyafter talking with the employees.The credibility issue here is difficult to resolve because all of the three witnessesinvolved appeared to be frank and truthful about these conversations insofar asthey could recall. I feel that in this instance,however, that as to the conflicts be-tween Dyess and Meskill and Dansby and Meskill,the plant supervisor was themore credible.Meskill's expression of opinion as to the Union and his remarksas to the advantages the Company had provided its employees were, of course,protected by Section 8 (c).1211The Respondent argues that it should be relieved of responsibility for such acts on thepart of its supervisors because of the instructions not to interfere with union activitieswhich Meskiil gave to them on July 30.Such remarks as Meskill made on that occasion,however,would not lender the Respondent immune from liability,for there was no show-ing at any time throughout the hearing that his instructions were ever communicated tothe employeesThomason Plywood Corporation,109 NLRB 898;H J. Heinz Co. V.N. L R B ,311 U S 514, 518-520 ,N. L R.B. v. Bird MachineCo , 161 F. 2d 589, '591(C A 1).19There was testimony from other employees,viz,Billy Hollingsworth,YvetteWoodward,Duval Rigdon, Alford Richardson,and Basil Lewis, whom Meskill interviewed or spoketo during this period Some of this testimony was denied by the latterThese conflicts itis unnecessary to resolve for it is my conclusion that even if the employees'versions areaccepted the remarks attributed to Meskill would still be protected by Section 8 (c). 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDHarry Isaacs-Duval Rigdon testified that early in September he had a briefconversation with the company president during which the latter stated that somepeople were never satisfied, asked Rigdon if he knew who was head of the Unionand when the employee replied in the negative, declared that "It's Dubmskya.Russian."Basil Lewis, another employee, testified that Isaacs asked him asimilar question as to his knowledge of the union leadership.The testimony ofthesewitnesseswas credible and undenied.Even so, the remarks attributed toIsaacsmay only be characterized as views or opinions on Isaacs' part, the ex-pression of which was protected by Section 8 (c) of the Act.GlennWalley:Severalwitnesses testified that immediately after the Unionopened its drive for members Walley questioned them as to the meeting and whetherthey had signed cardsAgnes Wyatt testified that on July 30, Walley came to hermachine, initiated a conversation about the Union, and asked whether she hadsigned a card.According toWyatt, the next day Walley returned and duringanother conversation told her that it was all right to sign a card but that she shouldthink twice when the matter came to a vote because she had worked for the Companya long time.EliseRobinson testified that on the same day Walley told her, "Ihear you have joined the Union" and when she answered in the negative he asked,"You signed the caid?"Robinson acknowledged that she had done so.Walleythen suggested that she reconsiderWalley denied that he asked either of thesewitnesses whether she had joined the Union or signed a cardOn the other hand,he conceded having discussed the union question with both employees on the daysin question. In describing his conversation with Wyatt he stated "We just batted itaround about the Union for a little bit "Wyatt and Robinson were persuasivewitnesses and I am satisfied with then truthfulness and the accuracy of their rec-ollection.Accordingly, I credit their testimony.SarahHollingsworth testifiedthat on July 31, Walley advised her to sign the petition then being circulated andwhen she protested that she felt under no obligation to do so since she had takenpart in no union activities he declared "a lot of people are going to be hurtYouhad better sign it It will be understood you are for the Union if you don't signit."Walley denied the latter portion of the remarks attributed to him by this wit-ness.In explaining his part in the conversation he testified that on this occasionhe merely told Hollingsworth it made no difference whether she signed and that headded "when things like this come up a lot of people might get hurt." To theTrialExaminer it appears that, after a consideration of the apparent reliabilityof both witnesses, Hollingsworth is the more credible. I so find.Other witnesses testified about several additional conversations allegedly hadwithWalley, viz, Doris Weir, Sula Fay Rigdon, and Dorothy Harris.Walley de-nied the testimony of the first two, and could recall no conversation of the charac-ter described by Harris.Earlier in this report I expressed doubt as to the credibilityof either Weir or Rigdon.Whereas Harris appeared to be a credible witness, hertestimony set forth no more than a casual conversation on the subject of unionsin general and Walley's participation in it could not have been unlawful withinthemeaning of Section 8 (c).Doris Partridge, another witness for the GeneralCounsel, testified that after Estelle Sessions had given her a card, Walley askedher how she felt about the Union. From the testimony of both this witness andofWalley, however, it is apparent that Partridge initiated this conversation, thatshe volunteered the information that she had a blank card, and that she suggestedthatWalley take the card if he cared to do so.Richard Dyess testified that afterhe had written to both the Union and the National Labor Relations Board forhis card and had received a response from the Board he told Walley about havingreceived such a letter and that the latter told him that he wanted the latter "tocompare it with other letters."Walley, on the other hand, testified that on this oc-casionDyess volunteered the information that he had received a letter from theBoard and inquired whether Walley would like to read itAccording to Walley,he replied in the affirmative and later that day Dyess brought him the letterwhich he (Walley) read and immediately returned to the employeeAfter areview of this testimony and from my impression of these witnesses it is my con-clusion thatWalley's version of this conversation is the more credibleI furtherfind that Walley's conduct in connection with either this incident or that involvingPartridge, as related above, was not violative of the Act. It is likewise my con-clusion that his interrogation of Wyatt and Robinson and his remarks to Hollings-worth as set forth above violated Section 8 (a) (1).Darrell Brinegai.Doris Weir testified that on the afternoon of July 29 she askedBrinegar for an opportunity to work on samples and that he told her he would giveit to her on condition she tell him whether she was going to the union meeting.The same witness also testified that in a subsequent conversation with Brinegar THE NEWTON COMPANY479he asked whether her husband and father-in-law were "for the Union" and thatshe told him that they were.The plant manager denied that the first incidentever occurred and further stated that he could not recall any such conversationasWeir testified had occurred during the second incident. I believe the plantmanager to be the more credible and so find.Dorothy Harris had previouslyworked for Brinegar when he had been manager of a garment plant located atLaurel,Mississippi.According to this witness, early in August she sought outBrinegar to assure him that she had had nothing to do with starting the unionactivity and that he then asked, "Well, did you sign a card?"Harris testified thatshe acknowledged having signed a card and the plant manager then told her, "Bea good little girl and everything will work out all right."Brinegar's testimonyas to this conversation was in most respects in substantial agreement with that ofthe employee, except that during his direct examination he stated that there hadbeen no mention of union activities and on cross he testified that he could notrecallwhether there had been. I believe that both of these witnesses stated theirhonest recollection of this conversation insofar as they could recall its details.Ifurther believe that MrsHarris had a more precise recollection and that herversion is worthy of credenceEven on her testimony, however, I do not believethat Brmegar's question as to whether she had signed a card wasipso factovio-lative of the Act.The employe had initiated a conversation on the subject withthe plant manager.During the course of their discussion he inquired whethershe had signed a card and when she acknowledged having done so, he assuredher that "everything will work out all right " In view of these circumstances I donot believe that Brinegar's inquiry carried with it such an implied threat as theinterrogation conducted by Mack and Walley which I have found,supra,to havebeen violative of the Act.A. Q. Cleveland.John Dansby testified that while he was at work on Saturday,August 1, Cleveland, who was his foreman, came to his press and asked Dansby whathe thought of the Union.According to the employee, he answered, "It's a pretty goodthing, don't you think9" and Cleveland then responded "No, I don't think so. .This plant is closing down.they have already started moving out the materialsand they have already closed the cutting room down and they have started movingthe machines off the sewing floor, they are going to close it down " Cleveland de-nied that he had any such conversation.As between these two witnesses I believeDansby to be the more credible in this instance.Cleveland's remarks on this occa-sion were a violation of Section 8 (a) (1).Imogene* Cleveland-Earlier in this report I found that Forelady Cleveland ques-tioned Junie McNeil as to her knowledge of the Union and the organizational activi-ties of the employees. I find these remarks to be violative of Section 8 (a) (I) inaccordance with my conclusion, expressed above, that such interrogation is coercivein the context of threats to close the plant uttered by other supervisors.Melton Magee and Lee TurnerApart from the role of Magee and Turner in cir-culating the petitions, discussed earlier and found to have violated the Act, the com-plaint also alleged that on or about August 6, Magee solicited and aided employeesto repudiate the UnionThis allegation is based apparently on the testimony ofWilliam Estes.The latter testified, "1 was thinking about writing for my cardIwent to see him, if he thought it was advisable.He thought it was but I still didn'twi rte for the card " This testimony was undenied.Accepting it as true, I find thatMagee's remarks in this connection, as quoted, were no more than an expression ofviews or opinion, within the compass of Section 8 (c).As to Turner, the complaintfurther alleged that he interrogated employees as to their organizational activities.Finley Brown credibly testified that on August 1, Turner asked if he had gone tothe union meeting and when Brown acknowledged that he had Turner told him that"before this union business is over.the plant is going to close down " This tes-timony was uncontradictedTurner's remarks in this connotation must be held aviolation of Section 8 (a) (1). 1 so findFrances GarvinJames D Boler testified that on July 31, Forelady Garvin ques-tioned him as to his attitude towards the Union and told him that the employeeshad better stop the organizational campaign because Isaacs would not work under aunionGarvin denied having had such a conversation.However, it is my conclu-sion that Boler was the more credible in this instance.Accordingly, I find that theforelady's remarks were coercive and a violation of Section 8 (a) (1). Lucy Eichel-berger testified that, a few days after the petitions were circulated, James Nelson 13accused her of being a union member, that she denied it, and later went to see Gar-vin, her forelady, about the matter.According to Eichelberger, she asked the latter13The questionas to whetherNelson had a supervisory status is resolved,infra, p481. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDif her name had been turned in as a union member and received a reply in the nega-tive.She further testified that she then told Garvin she had not signed a card orhad anything to do with the Union,that Garvin told her,"I am glad to know howyou feel about it" and added,"Iwould like to know how all of the girls on my linefeel about it."Garvin denied that she had any such conversation but after a con-sideration of the testimony of these two witnesses and their demeanor it is my con-clusion that Eichelberger is the more credible.On the other hand, even acceptingher testimony as true, it does not appear that in this particular conversation Garvinengaged in unlawful interrogation as to the employee's union activities or those ofher coworkers.Eichelberger had volunteered the information that she was not aunion member and the forelady told her that she appreciated her attitude.The sub-sequent statement that she would like to know how the other employees felt was atthe most ambiguous.It certainly is not clear that by this remark the forelady wasrequesting that Eichelberger report on the union affiliations of her associates.Underthese circumstances it is my conclusion that the General Counsel has not proved, asalleged in the complaint,that Garvin"interrogated employees concerning.otheremployees'union membership,activities and sympathies."[Emphasis supplied.] 14Lillian Boyd:In addition to the allegations about Forelady Boyd's part in circu-lating the petitions and distributing the addresses,discussed earlier, the complaintfurther alleged that later,Mrs. Boyd also interrogated employees concerning theirown and other employees'union membership and after the layoff in September toldanother employee she would still be working if she had refrained from union activi-ties.Martha Harrison,one of the employees Mrs. Boyd had urged to sign the peti-tion, testified that early in August she asked her if the employees would be able tokeep working or whether the plant would close down.According,to Harrison, Mrs.Boyd told her that she thought"we would keep on working,that it had. justabout blowed over; that some of the ringleaders had walked out." 15Velma Walkertestified that during this same period, on one occasion,Mrs. Boyd inquired as to theunion sympathies of Dorothy Harris, a coworker,and on another occasion, askedWalker whether there was to be a union meeting that night.Mrs. Boyd denied hav-ing made any of the remarks attributed to her by these witnesses.I have alreadydiscussed to some extent my impressions as to the credibility of these individuals.Here again,it ismy conclusion that Walker and Harrison are the more credible.Agnes Wyatt,one of those laid off on September 17, testified that during the monthfollowing her layoff she had a conversation with Mrs. Boyd at the latter'shome.According to Wyatt, after telling her exforelady that she earnestly desired reemploy-ment, the latter asked Wyatt if she had ever signed a union card and when the em-ployee acknowledged that she had, Boyd commented,"Well.had you went toMr. Brinegar or Glenn [Walley],or both.and told them that you had signeda card but that you were sorry, that you probably never would have been laid offwith the others."Wyatt appeared to be a credible witness and her testimony as tothis incident was unshaken during a thorough cross-examination.Mrs. Boyd testi-fied that on the occasion in question,Wyatt had come to her home and engaged inonly a general conversation.She at first testified that there was no discussion of theplant but amended this later to say that they talked about the work "some."She de-nied that Wyatt had asked the reason for her layoff or that there had been any men-tion of the Union.After having heard and observed both witnesses testify as to thisincident,it ismy conclusion that Wyatt was the more credible.On the basis ofthe foregoing findings, I further conclude that Mrs. Boyd's inquiry of Harrison andher statements to Harrison and Wyatt,set out above,were coercive and violative ofSection 8(a) (1).Jane Pace-BerthaWhite testified that sometime after the union activity began,Pace, who was her forelady,came to White'smachine and asked the name of the11DorisWeirtestified that on various occasions Garvin asked her about her own unionactivities as well as those of her family and of other employeesGarvin denied any suchconversations except to testifythaton one occasion Weir asker her as to whether Garvinhad heard a tumor to the effectthatshe and others in her family were supporting theUnionAt the time of these conversations Weir and Garvin were apparently close personalfriends and had lunch togethei each day.What the status of their friendship was at thetime of the hearing was not clearAt anysate,on thebasis of the record and illy obser-vation of these tao witnesses,I am unable to say which one is the more plausibleSinceit is the burden of the General Counsel to prove an allegation by the preponderance of theevidence I find that in this instance, because of my doubts as to the reliability of theGeneral Counsel'switness.Garvin's testimony in this regard must be acceptedCiBlueFlush Express,Inc ,109 NLRB 591i; John Dan,b} resigned shoi tly after his wile's discharge on July 31 THE NEWTON COMPANY481driver with whom she rode to work.According to the employee, after White toldher that it was George Loper, Jr., Pace asked, "Just how do the ones that you ridewith feel about the Union')"White gave a noncommittal response and declined todiscuss the matter.White appeared to be a credible witness.Her testimony wasnot contradicted or denied by Pace while the latter was on the stand. It is myconclusion that such questioning by Pace violated Section 8 (a) (1).Ann Hollyfield:Waurean Wilson testified that about the last week in August,Forelady Hollyfield told her, "we are fixing to be out of a job" and when Wilsonasked the reason for the statement the forelady explained, "Mr. Isaacs will not rununder a union."Hollyfield denied having made this remark. It is my conclusionthatWilson's recollection was the more accurate.On this finding I further con-clude that the forelady's remark was violative of Section 8 (a) (1).LucilleHumphries.Lillian I. Rhodes testified that early in August and after thepetitions had been circulated, her forelady, Mrs. Humphries, told her that "if wesigned for the Union we was liable not to have any work . . and ... liable to belaid off," but that when Rhodes informed her that she had not joined the Union,Humphries assured her that she had nothing to worry about.According to thiswitness, during the same conversation the forelady told her that Mr. Isaacs wouldnot work under a union and might close the plant rather than do so.Mrs. Hum-phries denied this testimony as well as all other testimony attributing similar re-marks to her.Elsewhere in this report I have set forth my reasons for not placingany reliance on Mrs. Humphries' categorical denials.Rhodes impressed me as atruthful witness.isIcredit her testimony.The forelady's remarks to Rhodes onthis occasion as well as her role in the circulation of the petitions, discussed earlierherein, violated Section 8 (a) (1).James Nelson:Several witnesses attributed remarks of an antiunion charactertoNelson.An allegation by the General Counsel that he had supervisory statuswas controverted by the Respondent.That issue must, therefore, be resolved beforeproceeding further.Nelson was 1 of 4 mechanics and spent most of his time repairing machines onthe sewing floor.He testified that he did as much manual labor as any of the otherthreemechanics, that he had no greater responsibilities than the others, and thathe had nothing to do with the assignment of work to any of them. On the otherhand, both Brinegar and Feltenstem described Nelson as the head mechanic.Brinegar testified that " . . if I have something I need to be done out on the floorin the mechanical line, why I turn it over to Jimmy INelsonl." The plant managerfurther testified that Nelson assigned work to the other mechanics, that he hadthe authority to take a mechanic off one job and put him on another, that oneof his duties was to train the younger mechanics, and that in the course of suchtraining he reported to Brinegar on their progress.Feltenstein testified that, aswas his custom with other section heads, on payday he delivered the checks for allthemechanics to Nelson and the latter distributed them.He also testified thatNelson attended some of the meetings for supervisors.During the period in ques-tion Nelson was paid $1 60 an hour and at the end of the year received a $100 bonus,Clifton Kelly, the next highest paid mechanic received $1.23 an hour and an annualbonus of $60, the other two, Marvin B Harris and Herman McKee, received $1and $0 91, per hour, respectively, and both of them received an annual bonus of$50 apiece. It was undenied that Nelson had no authority to hire, fire, or to exercisemany of the prerogatives of a supervisorOn the other hand, from the foregoingfacts it is apparent to me that, as with Turner and Magee, Nelson had, and exercised,the authority to assign work and responsibly direct the other mechanics and that inso doing he used his independent judgment.For this reason it is my conclusion,and I find, that he was a "supervisor" as that term is defined in the Act.OhioPower Co. v. N. L. R. B,176 F. 2d 385, 387 (C. A. 5), cert denied 338 U. S. 899.16At the outset of his cross-examination of Rhodes, Dir Carter, Counsel for the Respond-ent, requested that the Trial Examiner order the General Counsel to produce for hisinspection the affidavit which a field examiner had procured from Mrs Rhodes during theRegional Office investigation of the cliaigesThe Trial Examiner asked Counsel whetherliehad ieason to believe that the testimony of this witness on direct examination was inconflict with her sworn statement given earlier Itlr Cal tci replied that he had no groundsfor such belief and frankly stated that he had "no present doubt as to hei credibility" andthat "she seems toto be a thoioughly credible witness "The Trial Examiner thenruled that the affidavit need not be turned over to the attorneys for the RespondentN L R B v H N ThayerCo , 213 F 2d 748, 757-759 (C A1) ; N L R B v Janies-town Sterling Corp.211 F 2d 725, 726 (C A 2) , NL R B v Quest-Shon Hark BrassiereCo , Ivc , 185 F 2d 285, 289 (C A 2) 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere was testimony that Nelson interrogated several employees as to their unionsympathies.George Loper, Jr, testified that in a conversation on July 30, Nelsonasked him if he had obtained any signed union cards and declared the plant wouldclose if the Union came in. Loper's testimony was corroborated by Duval Rigdonwho was present.William L. Sessions testified that on the following day, Nelsonmade a similar prediction to him.According to Richard Dyess, on the same dayNelson told him that he knew Dyess was for the Union and getting others to signup.Elise Robinson testified that during the first week in August, Nelson told herthat he had heard she was a "union girl" and that he wanted her to reconsider be-cause if the Union came in there would be no plant.Doris Weir testified that earlyinAugust, Nelson told her that someone should talk to Robinson because it wasknown that she had signed a card and was for the Union. Lucy Eichelberger tes-tified that during this same period Nelson told her that he understood that she wasfor the UnionThe foregoing testimony stands undemed for Nelson did not testifywith respect to any of these incidents.The witnesses named above seemed worthy ofcredence. In this state of the record I must accept their testimony.On such findingsImust further conclude that Nelson engaged in unlawful interrogation of the em-ployees as to their union sympathies and likewise violated the Act with his predic-tions that the unionization of the plant would result in its closingEmployees allegedly acting as agents for Respondent.The General Counsel alsoalleged that William E. Simmons, Lowry Walters, Medric Ware, Bud Jones, and BobbyJones interrogated employees as to their union membership, threatened them withthe plant's closing if the Union organized a majority, and engaged in other conductviolative of Section 8 (a) (1) for which the Company should be held responsible. Ido not agree.The named individuals were admittedly nonsupervisory employees andthe General Counsel failed to prove that they were agents of the Respondent.The complaint also alleged that Simmons created an impression of surveillance ofemployees' union activities and that Bud Jones reported to Respondent's officials uponthe union activities of employees.This latter allegation appears to rest on the testi-mony of John Dansby who testified that on one occasion Jones asked him severalquestions about the Union, then spent some time talking with Mr. Brinegar and Mrs.Hall who were nearby at the time, and later returned to question Dansby further aboutunion matters.17No other testimony was offered as to this incident by either theGeneral Counsel or the Respondent.Without evidence of some kind as to whatJones said to either Brinegar or Hall on this occasion the record is indeed barren ofevidence to support the allegation that Jones was (1) reporting on the union acti-vities of his fellow employees and (2) doing so as an agent of the Respondent. Theallegation that Simmons created an impression of surveillance seemingly rests, in part,on the testimony of Jimmy Lee Aycock.According to the latter, when Simmonsoffered her the addresses referred to earlier she refused to take them on the groundshe did not need them, and Simmons then declared "they know who signed or didn'tsign for their cards."According to Audrie Bentley, Simmons told her that she "hadbetter take the addresses and write back if [she] want[ed] to keep working." Sim-mons himself testified that he kept a list of the employees who took the addressesfrom him and that later he left the list on a table where Magee and others worked andnever paid any further attention to the matter. Insofar as the Trial Examiner candetermine, the record contains no other evidence relevant to the allegation set outabove.Apart from proving that Simmons was diligent in his efforts to distribute theaddresses and to persuade the employees to write for their cards, the evidence in therecord still falls far short of proving that Simmons was acting for and on behalf of theRespondent at the time.C. The discharges on July 31; the evidence and conclusions with respect thereto1.Edith Fay DansbyThis employee worked for the Company approximately 31iz years.During the 6months preceding her discharge she had been a utility girl, and as such received dailyassignments to serve as a replacement for operators who were absent.On July 30 and31 she was performing an operation known as "taping."Mrs. Jettie Hall was fore-lady of that production lineAt about 9 30 on the morning of July 31, Dansby wasdischarged, according to the General Counsel, because of her union activities, ac-cording to the Respondent, for cause.17George Loper, Ji , testified that in the course of a conversation on the Union withBobbyJones, the latter told him that Mr Brinegai had questioned him as to what he knowof Loper's sympathiesThere was no testimony however, that would tend to prove thatat the time Jones was acting in any capacity other than that of a iank-and-file employee. THE NEWTON COMPANY483Dansby had been active in the union campaign from its outset.Along with herhusband she had contacted the AFL organizer, attended the meeting on July 29,signed a card, and thereafter solicited her coworkers to joinAmong those whom shecontacted on July 30 was Lucy Saxton.According to the latter, while she and Dansbywere standing near the time clock at the close of the lunch hour that day, Dansbyasked if she would care to join, and handed her a blank authorization card.At thetime,Henry Mack was standing nearby. Shortly thereafter he engaged Saxton inconversation to inquire if Dansby had approached her at the clock with a card andto ask if she "got signed up " Saxton acknowledged that she had, in fact, receiveda card.While Mack was still speaking to her, Meskill joined him, but said nothing.On the following day, Walley came to hei machine to tell her that he had heard shehad signed a card and to ask if that report was trueSaxton denied itThenext day Walley again asked if she had signed a card and she again denied havingdone so 18Hall testified that Dansby was discharged solely because of the quality of workshe was doing on July 31, and her unwillingness to rectify her mistakesAccordingto the forelady, early that morning, she noticed that material from Dansby's machinewas defective in that it was being pulled through the machine, instead of being allowedto run through.Hall testified that she pointed out this defect to Dansby and en-deavored to assist her, that about 40 minutes later she found that Dansby was stillmaking the same mistake and corrected her again, and that shortly thereafter, atabout 9.30 a m., on finding that Dansby was doing no better, she discharged her.Brinegar testified that several times that morning Hall told him that she was havingtroublewithDansby.According to Brinegar, he instructed the forclady that ifDansby did not improve she was to be discharged.Dansby testified that when Mrs. Hall first came to her machine and told her thatshe was not stitching correctly she asked her for guidance, that Hall told her she hadbeen working there long enough to know how to fix repairs, and that if Dansby wasunable to do better she would have to be replaced.According to Dansby, Hall re-mained at her machine, examining her work and handing it back to be redone, foralmost an hour, that during this period she (Dansby) broke down in tears, that Hallthen left for a short while and, on returning, the forelady dismissed herThe General Counsel argues that only a studied design to eliminate a unionleader can explain the Respondent's swift decision to discharge this employeeThe Company, on the other hand, contends that union activities had nothing to dowith the discharge and that it came about only after the forelady had patiently en-dured Dansby's mistakes as long as she could.There are several reasons why it isdifficult to accept the latter explanation.First, the operation known as "taping" wasnot difficult, according to Brinegar it was "very simple," "a short sewing, you have gotto work fast at it," and Dansby was an experienced operator who had done thatvery work for a lengthy period prior to the time she became a utility girlSec-ondly, the discharge of an operator was not routine.Hall testified that the onlyother occasion she had dismissed an operator in the middle of a shift had beensome 2 to 3 years earlier when she had dismissed one for insubordination.At thehearing Brinegar was unable to recall the discharge of any employee for an ex-tended period prior to July 31.Thirdly, it was unusual that Dansby, a utilitygirl,should be so summarily dismissed.Brinegar testified that utility girls aiein a sense upgraded from other work in the plant, that they are important becausefew of the ordinary operators are interchangeable, as are utility girls, within aproduction line, that as a result he gave them preferential treatment, and that hehad never found it necessary to demote one to ordinary operator.Although Hall and Brinegar denied that they had any knowledge of Dansby'sunion activities, the observation by other management personnel of Dansby's solicita-tion of Saxton the preceding afternoon had resulted, quite plainly, in the subsequentinterrogation of the latter by both Mack and Walley.Meskill testified that theRespondent had never had a union, that Isaacs had never had one at any of hisplants, and that he, personally, did not care for unions.The Employer, of course,has a perfect right to such an attitude and there is certainly nothing in the Actwhich requires that he like unions.On the other hand, such an attitude has somesignificance as a background matter in the same manner that the Board and thecourts have held that the fact an employer has had a long period of amicablerelations with a labor organization tends to negate an inference of discrimination.i8The findings in this paragraph are based on the credited,undenied testunony of SaxtonThe interrogation of this employee by both Mack andWalley,related above, constituted aviolation of Section 8 (a) (1) of the Act I so find369028-56-vol11232 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDCelanese Corporationof America,95 NLRB 665, 702;N. L.R. B. v. AlgomaPlywood & Veneer Company,121 F. 2d 602,605 (C. A.7); N. L.R. B. v. Mont-gomery Ward& Company,157 F. 2d 486, 492 (C. A.8), N.L. R. B. v.Kingston,172 F. 2d 771, 774-775 (C. A. 6); Cf.Banner Die FixtureCompany,109 NLRB1401.Earlier in this report I have found that on the same morning certain oftheRespondent's supervisory personnel were very actively circularizing the em-ployees with antiunion petitions and that their efforts and statements gave rise tothe general impression that if the Union organized a majority of the employees theplant would close.The testimonyin this regard so overwhelmingly supported theconclusion that the Respondent must be held responsible for such conduct that Iam convinced the Company was not content to express its dislike for unions in apassivemanner only.Dansby had been assigned to Hall's line onJuly 30and, according to the fore-lady, her work on thatday hadbeen satisfactory.It is difficult to understandhow the work of an experienced employee, performing an admittedly simple opera-tion,could have deteriorated to such a degree the next morning that the foreladyhad no alternative but to dismiss her.This was indeed possible but it would beunusual,and in the light of Brinegar's testimony about the importance of utilityoperators and his practice in according them a greater degree of consideration thanthe rank-and-file,a summary discharge would seem unlikely. I was not per-suaded bythe manner in which Mrs. Hall testified that Dansby'swork on the morn-ing ofJuly 31 wasso defective that much of it had to be redone.Bernice Loper,an employee who operated a machine next to Dansby,testified that all the garmentswhichHall had returned to Dansby on this particular morning for the latter torepair, and which were piled beside Dansby's machine at the time of her discharge,were sent through the production line later that daywithout any repairs havingbeen made on them.Loper's testimony was credible and in no way contradicted ordenied.Dansby crediblytestified that prior to her discharge she had never beenreprimanded.In the light of the foregoing evidence,particularlyDansby's posi-tion as a utility girl, an admittedly satisfacory prior work record, the insubstantialand unsatisfactory character of the reason offered for her dismissal by Hall andBrinegarwhichIdo not credit,the Respondent'shostility to the Union as mani-fested by the antiunion conduct which took place concurrently with Dansby'sdischarge and which is described more fully earlier in this report,and the knowledgeof its top management that Dansby was engaged in union activity,Iconcludeand find thatthe real reason for Dansby's discharge was her union affiliation andthat by herdismissal the Respondent violated Section 8 (a) (3).2.Violet PriorPrior was first employedin July 1952and worked until July 31,1953, when shewas discharged.For about a year preceding her dismissal she had been assignedan operation on the production line known as "sewing darts." She was a recentimmigrant from England and had some 11 years' experience working in Englishgarment factories.Prior did not attend the union meeting on July 29 nor did she sign a card.On the morningof July 29 whileseveral of the employees were talking, EmilyChapman, one of those present,stated that the Union was on the verge of gettinga majoritybut that ifitdid the plant would close because Isaacs would not workunder a union and that even then trucks were outside the-building waiting to moveout the equipment.Prior suggested that the girls pay no heed to such remarks,that the Company was only trying to scare them.During the conversation, JohnBoyd, one of those present,statedthathe would not work under a union. Priorrespondedthat she had worked undera union in Engand and that it helped theemployees.Before the close of this conversation Chapman declared that theemployees had "better sign those papers [the petitions then in circulation]or else."The GeneralCounsel alleged that Chapman was a supervisor for whose remarksthe Respondent must be accountable.This was denied by the Company,accord-ing to whose witnesses Chapman was only a motion study girl whose duties requiredthat she instruct new employees in the techniques of production line work. Itwas conceded that she occasionally acted as a forelady when one of the regularsupervisors was absent but that this happened only about once a month.Chap-man testified that she was paid 90 cents an hour at the time and that she receivedno bonus at the end of the year as the foreladies did.19Although Chapman may10The pays cll card of an Enima 1, Chapman appears in a file of payroll data subsequentlyint. oduced by the RespondentAccording to this card, Chapman was paid $1 an hourand received a S25 bonus at the end of the yearEmma L Chapman, but not "Emily" THE NEWTON COMPANY485have made recommendations and reports to the management as to the trainees sheinstructed,I am convinced that on this record it does not appear that she was asupervisor within the meaning of the Act except for those occasions when shehad that status on a temporary basis while substituting for an absent forelady.There was no allegation that during this period she was acting in any such capacity.Consequently her remarks must be treated as those of a nonsupervisory employee.20After theconversations related above,the petitions described earlier were broughtto the line on which Prior worked. The latter, however, avoided signing by leav-ing her machine before the solicitors reached her position and remaining awayuntil they had gone by.According to Prior, shortly thereafter,Jane Pace, herforelady, asked if she was going to sign and stated that the petition could bebrought back if Prior cared to do so.Prior testified that she then told Paceshe would not be threatened into signing anything and that Pace thereupon declaredthat if the Union organized the plant the girls would have colored employeesworking beside them and that there would be "a union man sitting at the frontof the factory dictating what we had to do." Prior concluded the conversationwith the statement that the situation under a union could not be worse than itwas.At about 11:30 that morning Pace returned to Prior's machine and afterexamining some of the latter's work,handed it back to her with the request thatitbe redone.According to Prior, her forelady had never asked her to do thisbefore.Within a few minutes Pace came back again,this time to request thenumber of garments Prior had sewed.When the employee told her 200,the fore-lady stated that she should have done 237, asked that she come to the office andwhen she did so, told her that she was being discharged for bad work and failure tomake production.Brinegar testified that Pace had discussed Prior with him onthe morning of July 31 and that the employee was discharged because of"pluss-ing 21 and. . .bad workmanship."Later he testified that she was dismissed be-cause of "her quality on that morning and she plussed quite a bit,too, but thatwas not the reason for the discharge."At the time of her discharge Prior was working on what was known as the"Fit-All"line, then producing a new type of garment by that name.On directexamination,Pace testified that on July 31 the line had been in operation 4 weeks,that she had been given just 1 month to get all the operators up to full produc-tion, and that she had worked with Prior throughout the entire 4 weeks in anattempt to increase her output but that the employee had never reached the re-quired production standard.Pace further testified that on July 31 she told Prior"This was the end of the period to make production,"asked if the latter thoughtshe could attain that standard,and received a noncommittal answerAccordingto Pace, Prior was the only experienced operator who had not reached the pro-duction standard within the allotted 4 weeks and that as a result she was laid off"because she did not make production and because she had done a lot of bad work "In corroboration of Pace's testimony,Henry Mack testified that he had come fromBaltimore to get the Fit-All line in operation and that when he left on July 31the line was in full production.The testimony of both Pace and Mack, however, was subsequently refuted byCompany records to which the parties stipulatedAccording to this data,on July31 the Fit-Allline had been in production only 3 weeks,not 4, as Pace had testified,and at that time it had reached only 85.5 percent of its scheduled production quotaOn cross-examination,Pace conceded that she had not told the operators thatanything would happen if they failed to make production in 4 weeks, and, further,that on July 31 there were other operators besides Prior who were not makingproduction.Although Brinegar originally testified the employee was discharged,in part, for plussing, it was undenied that in the 2-week period immediately pre-ceding her discharge she had earned in excess of the minimum and had nots`plussed" at all.On the other hand, several operators on the Fit-All line who wereChapman, is listed on another exhibit that purportedly names all of the time workers.Whetherthese names apply to one and the same person,however, is not entirely clearfrom the record20Accordingly,Iwill recommend that paragraph numbered 21 of the complaint bedismissed2iThe Company paid its employees on a piece-i ate basisEach operator had an estab-lished quota to make If an employee failed to earn 75 cents an hour on this basis theCompany was iequired to make up the difference in order to satisfy the statutory require-ments of the Fair Labor Standards ActThe amount of this difference was known as"adjustment to minimum"or "make-up pay" and referred to thioughout the record as"plussing " 486DECISIONSOF NATIONALLABOR RELATIONS BOARDkept did have heavy plussing records,22 and during this same week 187 employeesthroughout the plant failed to earn the minimum wage.23Brinegar conceded thatapart from the discharges of Prior and Dansby, both of which took place thesame morning, he could not recall ever having dismissed any other employee inthemiddle of a shiftPace further testified, on cross-examination, that Prior wasthe first and only employee she had ever dischargedBoth Brinegar and Pace testified that several weeks earlier Prior had improperlycut a number of garments and that it had cost almost $200 to repair her mistake.Prior, on the other hand, credibly testified that she was never told of any occa-sion where her work had caused the Company a $200 repair bill She could onlyrecall one instance about a week before her discharge when Pace told her thather machine was cutting holes in the cloth.According to Prior, on that occa-sion she told Pace her machine was out of order in that it was cutting her work asshe stitched, and Pace thereupon called a mechanic to repair it.The Respondentoffered documentary evidence to corroborate many points covered by oral testi-mony but none was forthcoming on this particular issue. In the light of the manycontradictions in Pace's testimony, and what impressed me as her unreliabilityas a witness, I am not convinced by either her testimony or that of Mr Brinegarthat any of Prior's work caused the Company to expend $200 on repairsPace denied that she had discussed the Union with Prior on the morning of thelatter'sdischarge.The employee's testimony was to the contrary and I find itcredible.Prior, plainly, was not an outstanding employee.On the other hand,on the facts in this record it is likewise apparent that she had no outstanding defi-ciencies either.I am satisfied that something brought about her sudden dismissalapart from her alleged failure to make production, when others were not makingiteither,her alleged plussing, when in fact she was not plussing, although 187other employees were, and the alleged poor quality of her work when so littleevidence was offered in support of the charge.On the morning of July 31, Pacehad expressed her antipathy of the Union and in spite of this, Prior had bluntlyrejected her suggestion that she avail herself of another opportunity to sign theantiunion petition.Soon thereafter the forelady set about examining Prior's workand quickly decided that it was so deficient the employee should be dismissed im-mediately.On the facts set forth above, it is my conclusion that Pace's decisionwas prompted not by the character of Prior's work but by her discovery that theemployee would neither sign the antiunion petition nor be swayed by the fore-lady's prediction as to what would happen in the plant if the Union succeeded inorganizing the employees.At the time, it is true, that Prior had not signed a unioncard, nor attended any union meetingsShe had, however, discussed the questionof labor organizations with her associates and, despite the urging of her forelady,she had refused to sign a petition opposing the Union. It is my conclusion thatwhen she took this position Pace had reason to categorize Prior as either a unionmember or at least a union sympathizer, and, further, that Pace not only did so butimmediately set about getting rid of Prior for this reason. The Respondent'sratification of Pace's conduct was in keeping with its unlawful participation in thesolicitation of signatures to the antiunion petition and the discriminatory dischargeofDansby related earlier.The motivation for Prior's dismissal was equally un-lawful and I find that by her discharge the Respondent further violated Section 8(a) (3).24D. The allegations as to the layoff on September 17; the evidence and conclusionswith respect theretoThe Respondent contended that early in 1953 it had expanded its productionprogram and added a sixth production line for the first time in its history; thatthereafter, despite its assumption that business would increase, orders and sales23From the payroll records in evidence it appears that certain employees on the Fit-Allline plussed as tollowsWcc4 endinq Jul1i 27lI ce7, ending August 1Shirley Germany---------------------- (Notat work)$1435JfaicelleRallis____________________________$1319746Ai ratter\\'ntkins---------------------------584452Bertha White ------------------------------5So365Opal Amis --------------------------------687224Ie, on their piece-NN osk production, asaresult of which the Company paid them an"adlnsfluent to muumuus' aberrance I o I ihe n "plussing"2'Pace's efforts to induce P1lor to sign the petition, related above, constituted an inde-pendent violation of Section 8 (a) (1)I so find THE NEWTONCOMPANY487began to fall off so that inventories accumulated at an alarming rate during themonths from May through August, that by September, the situation had become soacute the management deemed it necessary to discontinue one production line; thatwith the foreseeability of a cutback, the management had, during the month ofAugust, asked all the foreladies to grade their employees on a merit basis andcompiled the results on a master rating sheet so that the less meritorius and lessefficient could be eliminated in the anticipated layoff on a plantwide basis; thatduring the week of September the management reached the decision that pro--duction would have to be curtailed and the terminations effected and, accordingly,on September 17, the layoff took place.The Respondent further averred that theunion activities of its employees had in no way entered into the makeup of anyratings used in the elimination process.All of this was disputed by the GeneralCounsel who alleged that the layoff was planned as a discriminatory move, thatthe employees selected for termination were chosen because of their known orsuspected union affiliation, and that the grading system in question was devised as acloak to cover the illegal motivation for the layoff.The Respondent offered oral and documentary evidence which tendedto supportits contention that business conditions in the second half of 1953 were very unfavor-able and necessitated a layoff. Julius Adler, assistant treasurer of the IsaacsCompany, testified that in January 1953 a sixth production line had been placed inoperation at the Newton plant on the assumption that business would expandbut that in May orders started falling off.The Newton Company kept operatingat peak capacity, however, so that for the period from June through Septemberproduction was 25 percent higher than it had been during the same period in 1952.When the decline in sales continued, an excessive inventory of finished goods piledup.Adler further testified that from April to October the market price of severalof their best selling items dropped 20 percent, thus cutting the value of their con-stantlymounting inventory, and that throughout this same period there was a 30percent decline in orders.Adler's testimony was corroborated by a large numberof documentary exhibits.One table which reflected a breakdownon sales of thegarments produced by The Newton Company showed that in August, the volumeof orders was only 57 percent of what it had been in June and that in September itwas down to 33 percent.Another table which set forth the orders received fromthe Isaacs Company's largest mail-order customer, reflected an 85 percent drop insales to that purchaser as compared with the same customer's purchases in 1953.When the Respondent took its annual physical inventory the amount of finishedgoods in stock was 87 percent higher than it had been the preceding year.Adlertestified that the decline in orders was not due to seasonal fluctuations but to ageneral decline in business, that maintaining production in the face of a risinginventory had caused the Isaacs Company to become more heavily committedfinancially than it ever had before, and that the corporate indebtedness to banks onshort-term loans during the summer of 1953 was at the highest point in the 40 yearsthe firm had been in operation.According to Adler, about the first week in Sep-tember, Isaacs concluded that a cutback in production and a layoff at the Newtonplant was necessary.The Respondent's contention that the layoff was necessitated by a decline inbusiness was supported by the data contained in the Company's weekly payrollanalyses which were received in evidenceAccording to these records, the totalweekly payroll for production employees approximated the following amounts foreach month of 1953:January--------$7,473 per weekJuly-----------$6,959 per weekFebruary-------8,015 per weekAugust---------6,969 per weekMarch---------8,930 per weekSeptember------5,918 per weekApril ----------8,794 per weekOctober--------3,729 per weekMay-----------6,496 per weekNovember------6,496 per weekJune-----------7,742 per weekDecember ------5,879 per weekThe monthly average ofemployees onas follows:the payrollduring the same period wasJanuary-------------------301July---------------------- 321February------------------313August ------------------- 319March--------------------332September----------------- 285April---------------------335October ------------------- 249May ---------------------330November----------------- 247June ---------------------322December------------ ---- 249The foregoing figures plainly support the Company's contention that for several 488DECISIONSOF NATIONAL LABOR RELATIONS BOARDmonths subsequent to the layoff the plant operated with a greatly reduced workforce and payroll 25Although the Isaacs Company effected a layoff at the Newton factory,the onlyone of its plants where there was any union activity, it laid off no employees inPicayune,Carthage, or Baltimore.On the other hand,Adler testified that at bothCarthage and Picayune a cutback in production was ordered and, according to Mr.Meskill, on about October 1,the workweek at Carthage was cut from 5 to 3 days.Mr. Adler also testified that in October,production at these latter 3 plants was 79percent of what it had been in July,inNovember 87 percent,and in Decemberonly 65 percent.In all the mass of charts,tables, and statistics offered by the Respondent to sub-stantiate its contention that the layoff at the Newton plant was dictated by economicnecessity only one apparent inconsistency appears.This is the fact that imme-diately after the layoff, a pay raise was put into effect.According to Mr. Brinegar,on September 18 the Company announced a wage increase,to be effective thefollowing week,pursuant to which the base rate in the plant was raised from 80 to85 cents per hour and various attendance and service bonuses were initiated.26This would not appear to be the normal procedure for a company purportedly facedwith the need for retrenchment because of a declining market and an excessiveinventory.Other than to note the seeming incongruity of this facet of the Company'sfiscal planning during the period in question I shall not discuss it further,leavingto a later section of this report the matter of whether the granting of this wageincrease was an unfair labor practice,as alleged by the General Counsel.How-ever, on the basis of all the Respondent'sdata as to business conditions and theeconomic outlook for the Newton Company in the fall of 1953, the pertinent por-tions of which have been set forth above, it is my conclusion that the Respondentsustained its contention that in September it was faced with the necessity for acutback in its payroll.Accordingly,I find that the General Counsel has failed toprove by a preponderance of the evidence in the record that the layoff was,per se,discriminatory.There remains,of course,the question as to whether the employees laid off wereselected for termination in a discriminatory manner.The General Counsel arguesthat they were and the Respondent argues the contrary.First to be settled, however, is the question as to how many employees were actu-ally laid off on September 17. In their briefs, both the General Counsel and theRespondent apparently assume that the total figure was 36.This number, it is true,appears in one exhibit offered by the parties.27Several of the employees listed onthat exhibit,however, testified that they were not laid off on September 17, but hadquit voluntarily at an earlier date.Further,additional evidence offered by stipula-tion of the parties on the matter of layoffs contradicted the first tabulation in severalrespects 28From these different exhibits and the testimony in the record,it ismyconclusion that only 33,and not 36,employees were laid off.2925Althoughthe totalnumber of production workers at the plant from October throughDecember remained at approximately 250, this does not mean the Company did no hiringduring thatperiodWithin2 weeks after the layoff five new employees were hiredFromSeptember17, 1953, toFebruary 13, 1954 a total of 32 were hired or reemployed. Ofthis latter figure,however,only six were among those laid off in September20At sometimeduring this period it similar pay raise was given to the employees atPicayune and CarthageThe record,however, does not indicate the date or dates whensuch action was announcedto the employees at thoseplants.27General Counsel'sExhibit No 429General Counsel'sExhibit No 18-B20The names of the employees who I find were terminated on September 17 are asfollows :DovieAddySarah HollingsworthElise RobinsonJimmie Lee AycockDolores LaddEstelle SessionsRoxie AlexanderMarthaHelenLivingstonWilliam SessionsJames Dulane BoleiBernice LoperAlnia TurnerCatherine BoundsGeorge Loper JrDoris ThomasLucyEichelbergeiJunieMcNeilMae UptonIma J.EzellChailotte'Nester MingDoris WeirImogene FranklinBonnie PaceA Y. WilsonDoiothy HarrisColene RainerWaurean WilsonMartha NellHarrisonAlfordRichardson, JrYvette WoodwardBilly HollingsworthDuval RigdonAgnes WyattThe foregoing list does not include Patricia Brown,FinleyBrown, Ivan Rhodes, Mary THE NEWTON COMPANY489The General Counsel's attack on the method used in selecting employees for thelayoff centered largely on the grading system.According to the Respondent thisplan was used solely to make possible a selection of the less efficient employees on aplantwide basis and to enable the Company to retain the better employees on theproduction line that was being closed down. The Respondent further contended thatnot only had the union sympathies or affiliations of the employees not been consid-ered, the Company could not have taken this factor into account because it was with-out knowledge as to who among its employees were union adherents and who werenot.This was contested by the General Counsel who alleged that the Respondentwas well acquainted with the names of those employees affiliated with the Union orsympathetic to it.The selection of employees for layoff was carried out by Brinegar, Meskill, andWalley, purportedly on the basis of the grading sheets received from the differentforeladies.In resolving the question of whether this group of management personnelhad or did not have knowledge as to the individual employee's union adherence itispertinent to note the following. (1) Mr Brinegar's part in the distribution ofaddresses to employees to aid in reacquiring their union cards, found earlier hereinto have been an unfair labor practice; (2) Mr. Walley's interrogation of several em-ployees as to whether they had signed AFL cards and his advice to one that unlessshe signed the antiunion petition, then being circulated freely throughout the plant,itwould "be understood you are for the Union", (3) the fact, as found earlier herein,that Foreladies Cleveland, Garvin, Boyd, Pace, Hollyfield, and Humphries, as wellas other supervisory personnel, such as A. Q. Cleveland, Magee, Turner, and Nelson,questioned employees as to whether they attended the union meeting, whether theyhad signed cards, and in some instances whether they knew of other employees whohad; and (4) the fact that at the same time many of these identical supervisors voicedthreats that the plant would close if it was ever organized, besought the employees to,sign the antiunion petitions and urged those who had signed cards to seek their reac-quisition through the use of addresses which these same supervisors stood ready tosupply.The foregoing congeries of facts afford strong evidence that during theperiod in question the Company's supervisory hierarchy had a widespread interest in,and knowledge of, the employees' adherence to the union. I so find.The company officials testified that late in August the foreladies were asked tograde each of their employees on the basis of attendance, adaptability, attitude, andproduction ability.According to Mr. Brinegar, after the foreladies completed theirrating sheets and turned them over to him, he collaborated with Meskill and Walleyin preparing the master grading sheet from this informationMr Brinegar testifiedthat after he and the other two had compiled the data in this manner they used itto select the less efficient for layoff.The General Counsel attacks this grading sys-tem because of the subjective factors that were used and because of discrepanciesapparent in the use of the objective factors.The latter will be examined more indetail later.The introduction of such subjective elements as the "attitude" and "adaptability"of an employee could easily make the Respondent's rating system a far from reliableor impartial instrument for selecting the less efficient.This would appear to be trueto a very great degree here for several reasons: (1) It was the first and only timeAnn Musgrove, or Audrie BentleyAccording to General Counsel's Exhibits Nos 4 and18-B these last named were terminated on September 17The Browns testified, credibly,that they voluntarily quit on September 14The testimony they gave on the circumstancessurrounding their departure from the Company's employ was in no way contradicted byany witness for the RespondentRhodes testified that she was laid off late in August andthat she never returned to the plant thereafterHer testimony is corroborated in largepart by her paycard, introduced by the RespondentThis card notes her absence fromthe latter pact of August until the third week of September and then lists her as havingearned $6No explanation was ever offered for this last entry. Since Rhodes was acredible witness, and her testimony as to the date of her layoff was not contradicted byany subsequent witness, I accept her version and find that she quit in August and wasnot laid off on September 17Musgrove credibly testified that she quit of her ownvolition in AugustThis testimony was corroborated by her paycard offered by theRespondent at the conclusion of the hearingAccording to this exhibit Musgrove lastworked for the Company on August 29As to Bentley, the parties agreed at the hearingthat she was laid off on September 7, a subsequent motion by the Genet al Counsel todelete her name from the complaint was granted 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch a rating system was used so that the foreladies had had no previous experiencein its use, (2) there were few, if any, instructions given the foreladies as to thestandards to be used in preparing the grades; 30 (3) there was no indication how thegrades for each of the four factors was to be weighed and consolidated other thanMr. Brinegar's testimony that each factor was considered; and (4) the grading as tosuch highly subjective elements as attitude and adaptability was "done at a time whenthere was a particularly great consciousness of conflict between company and unioninterests" 31 and by supervisors who, in large part, had been, within the precedingweeks, extremely vocal in expressing their dislike for the Union and very active ina campaign of interference with the organizational efforts of the employees.Theforegoing considerations are significant in view of the fact that although at the timeof the layoff only 26 percent of the employees had signed union cards,32 81.18 percentof the employees selected for layoff were card signers.33The percentage of unionmembers to nonmembers selected for layoff was, therefore, greatly out of propor-tionto the percentage of members to nonmembers in the Company's employ.Thisfact, by itself, is not determinative as to the question of discrimination but disparatetreatment to such a degree creates an inference of discriminationN. L. R. B. v.Shedd-Brown Mfg. Co.,213 F. 2d 163, 174-175 (C. A 7). As the court statedin that case, such an inference can be dispelled by an employer if he gives anadequate explanation of the discharge or layoff, but in the event he does not do so,such an inference is not destroyedN. L. R B. v. W C. Nabors Company,196F. 2d 272, 275-276 (C A. 5), cert. denied 344 U. S. 865,N L R. B v SifersCandy Co,171 F. 2d 63, 66 (C. A. 10);N. L R. B. v. Sandy Hill Iron& BrassWorks,165 F. 2d 660, 663 (C. A. 2); FW. Woolworth Co. v N. L. RB., 121 F.2d 658, 662 (C A.2),Montgomery Ward & Co. v. N. L RB, 107 F 2d 555,564 (C. A.7); N. L. R B. v. Chicago Steel Foundry Co,142 F. 2d 306, 308 (C. A. 7);N. L. R. B. v Electric City Dyeing Co,178 F. 2d 980, 982 (C A.3); BroyhillFurniture Co.,94 NLRB 1452.Since it was the Respondent's position that instead of laying off an entire pro-duction line the layoff was made in the different job categories on a plantwide basis,the evidence with respect to the 28 employees whom the General Counsel allegedwere discriminatorily dismissed will now be considered in that same manner.1.Addy, McNeil, and ThomasThese three employees performed an operation known as "examine before press."The grading sheet contains the following data on the five employees doing this work:30 Respondent'switnesses testified that they were told about the grading and giveninstructions for it at a single meetingTheie was much confusion as to not only whowas present but as towhatwas said at this meetingSome (Garvin,Humphries,and Boyd)testified that llesiall addiessed the meeting,others (Tiollyfield and I-Tall)testified that hewas not even therePace testified they weie told the grading was necessary because ofan impending layoffAccording to Iumphiies,Meskiil told them it was needed because ofthe poor quality of productionMost of the foreladies testified that they were told to giveeach employee a separate letter grade for each of the 4 factors,but according to Mrs Hallthey were told to combine all the factors into 1 grade for each employee31 Ti'estBoylston Manufacturing Company,87 NLRB 808, 843 See alsoBrady AviationCorporation,110 NLRB 25as On September 17, approximately 87 of the original 710 union card signers were still inthe Respondent's employ , on that date the Company had appioxnnately 339 nonsupervisoryemployees on its payioll° There there 27 out of the 33 laid off ttho had signed cardsThese weieAddyLaddRobinsonAycockLivingstonSessions,EstelleBolerLopei,BerniceSessions,WilliamEzellLoper,Geoige, JrTui nerFranklinAR-NellThomasHarrisMingWilson, A YHarrisonPaceWilson, WaureanHollnngawoith,BillyRichardsonWoodwaidHollingsworth,SalaliRigdonWyatt THE NEWTONCOMPANY491YearsaGuar-nteedPaleGrossMAttAdap.Qua].AttitEarn.'servrateratenagsu ppDovieAddy--------------1--------$0 75$0 76$30 44$2 1SBB-CCB-Mary L Crawford--------1% ------.757828 781 37BB-BCBJunie McNeil_____________2________757733 103 36BC-CCC±Maggie L Wiley___________1--------757831 44164BB-B+BBDoris Thomas_____________4 mo____.706928 896 03BB-CC01 The abbreviations on this line stand for "service," "attendance," "adaptability," "qual-ity," "attitude,"and "earnings,"in that order. "Makeup"is another term for "plussing "Brinegar testified that Addy was dropped because of poor quality work and heremotional unstability.In the latter connection he testified that on one occasion shehad threatened to quit unless her husband was hired,and on another told Brinegarshe was going to quit and a week later informed him she would stay.As to McNeil,the plant manager had little to say other than that she had been selected becauseof poor quality and"some plussing."He testified that Thomas was selected becauseshe was quick tempered,did poor quality work, and"plussed "Addy's testimony andthe manner in which it was given,though in part a denial of that given by Brinegar,substantiated most of the observations the plant manager had made earlier about thisemployeeMcNeil testified, but Thomas, because of illness and hospitalization at thetime of the hearing, did not.McNeil credibly testified that before the layoff she hadhad no complaints as to her work from any of the supervisors.All five of the"examiners before press,"listed above,had signed union cards.Only Crawford and Wiley were kept.These last two were earning 78 cents an hour,slightly higher than the 77 cents paid McNeil,the 76 to Addy,and the 69 cents toThomas, thus indicating a slightly higher productivity.They also had the lowestmakeup pay($1.37 and $1 64).Under these circumstances,it is my conclusion thatthe General Counsel has failed to prove by a preponderance of the evidence thatAddy, McNeil,or Thomas were discriminatorily laid off.2.Boler,William Sessions,and A. Y. WilsonThe above named were employed as seam burstersThe grading sheet containsthe following data on the nine employees listed as doing this type of work:YearsservGuarintee(rateraterateearnscingsflake-upAttAdapQual.AttitEarn.James Boler_______________5mo___$0 80$0 80$31 80$6 18BB-B-BCChas. Leach______________1mo__.80.8019 449 40BB-BB+CJames Ming_______________i%______801 1245 100BB+BBAWm. Sessions______________1%______808433 3151BB-B-B-BJack Germany____________8mo___.808231 23195BBB-BBA Y. Wilson______________1________.808634 5146BB-B-B-BEarl Lewis________________8 mo____759037 4142BAAABFloyd McGee_____________5 mo____808030 487 17BBB+BCChas Pierce3--------9011871890BAAAABrinegar testified that the Company laid off Boler, Sessions,andWilson as thethree lowest earners in the seam-bursting department and that,in addition, theirwork was of poor quality.He also characterized Boler as a heavy plusser, andstated thatWilson was not cooperative with his supervisor.The latter denied everhaving difficulties with the plant supervisionBrinegar's classification of theseemployees as the three lowest earners in their section does not correspond withtheRespondent'sown rating sheet,according to which,as is apparent, Leach,McGee, and Boler were the three poorest earnersThese last named employeeslikewise received a "C" grade on earningsLeach had only been with the Com-pany 1 month at the time of the layoffHe was not a member of the Union.Both Sessions and Wilson had been active solicitors for the Union during itsshort-lived campaign.As noted earlier, Nelson had had one conversation withSessions on the question of the employee's organizational sympathies.The Re- 492DECISIONS OF NATIONAL LABOR RELATIONS BOARD^spondent's classification of Boler as 1 of the 3 lowest earners was substantiated bythe record.Iam not similarly convinced of the impartiality of its inclusion of'Sessions andWilson in the same category.In view of the facts set out above,which reflect that Leach,a far lower earner, with only a month's experience andno union affiliation,was kept,whereasWilson and Sessions with better recordsand longer service were not, I am persuaded that the inference of discriminationthat beclouds these layoffs was not rebutted here.Accordingly,I find that Wilsonand Sessions were discriminatorily laid off. I do not draw a similar conclusionwith respect to Boler, however,since he was,in fact, one of the lowest earnersand had only a few months'service.3. Imogene Ladd Franklin 34This employee was serging backs.The following data is contained on thegrading sheet as to those who were similarly employed:Yearssen,Guar-anteedratePaidrateGrossearn-rngsMake-upAllAdapQual.AttitEarnFranklin------------------6mo----$0 75$0 75$25 13$6 71CCB-CCMae Upton________________3 me ----706925 139 20BCB-B-CInez Thornton------------1--------758029 87182BBB+BBLillieJacobs______________2j75752804148BB-BBBGeorgia Brown ------------2-------758532800BBAAAM Hollingsworth---_---__2 me ----656523 3714 07BBBBC+Brinegar attributed Franklin's layoff to her poor attendance,a heavy plussing record,and a poor attitude.In explanation of this last characterization he testified that hersupervisor found it difficult to correct her because she was very quiet and would refuseto talk when suggestions were made.Franklin was the only card signer among thesix sergers listed above.She and Upton,a nonunion member, were the only ones laidoff.Hollingsworth,a nonunion member with only 2 months'service had a far worseplussing record but she was kept. It is also true,however, that Franklin's paycardshows that from April 11 until the time of the layoff she worked a full 40 hours inonly 3 different weeks.This may have been due, at times, to a shutdown of herproduction line.On the other hand,it also tends to prove that Franklin, who lived 30miles from the plant, also had a consistently poor attendance record.For this reasonI conclude and find that the evidence in the record does not sustain the General Coun-sel's allegations as to Franklin.4.Dorothy Harris and Elise RobinsonThese two individuals were belt loop tackers.The grading sheet notes the fol-lowing with respect to all the employees in this category:Dist.fromplantYearsservGuar-anteedratePaidrateGrossearn-mgsMake-upAtt.AdaptQua].Attit.Earn.Dorothy Harris-----1310mo__-$0 75$0 75$28 28$6 73BB-CCCElise Robinson---_-62Y2 ------;58134 161 33BB-BBBIvon Rhodes-------158mo----757524 739 43CC+C+BCFrances Jolly -------78mo----757532 577 03BB -BBCClodine Shaw------206mo____75.7529 0210 42BB-BBCMrs W Loper ------205 mo..--757527 404 11BB-BBCMargie Huey-------126mo----757528 359 73BB-B-BCW. Meadow ---------121Y2 ------757526 324 80BBBB+CDorothy Lewis -----181%------757527 562 34BB-BBB_-CF. Weldon r-----264 mo_-__757228 719 05CB-BBC+1On Respondent's Exhibit No 11, IV,eldon's operation was described as "tack loops," thatof the others as "tack belt loops."There was no evidence however, that Weldon's workwas any different from that of the nine other employees listed aboveThe column Beaded "Dist, from plant" in the foregoing table gives the distancein milesthat the named employee lived from the plant.'4Also referred to in the record as Imogene Ladd. THE NEWTON COMPANY493According to Brinegar, Harris was selected because she was a high plusser, liveda considerable distance from the plant, had a poor attitude toward her forelady, andhad to do a lot of her work over. The plant manager described Robinson as a "con-stant plusser" and as one who had to do "quite a bit of repairs."He stated that shewas laid off for those reasons.From the grading sheet, however, it appears thatRobinson had the lowest plussing rate of the entire group of 10 belt loop tackers andthe best earning record of all.Moreover, since an employee had to redo any mistakeson her own time, thus cutting down on her earning rate, it is apparent that, contraryto Brinegar's testimony, Robinson could not have had much work returned for re-pairs.Similarly, with respect to Harris, it is plain that 5 others who were kept hadworse plussing records, 4 others earned less, and 5 others lived farther from the plantthan she.Harris credibly testified that she had never had any complaints from, orarguments with,her forelady.Brinegar'stestimony in this regard was never-corroborated.Harris and Robinson were the only belt loop tackers laid off. They were 2 of the 5card signers in this group of 10 employees. In addition, Harris had refused to signthe antiunion petition, although at the time her forelady, Mrs. Boyd, had declaredthat the purpose of the petition was to keep the plant from moving and had toldHarris that she could not avoid committing herself on the question raised by the peti-tion because she was "no good to the Newton Company sitting astraddle the fence."Later, as found hereinabove, Mrs. Boyd questioned Velma Walker, one of Harris'coworkers, as to the latter's union sympathies.Robinson had likewise refused to signthe petition, even though at the time of her declination, Foreman Magee had told herthere would be no plant if the Union came in. Later, Walley, who along withBrinegar and Meskill made the decision as to whom should be laid off, questioned heras to whether she had signed a card and, when Robinson acknowledged that she had,urged her to reconsider. In the light of these findings it is my conclusion that bothof these employees were selected for layoff because of their union affiliation and notbecause of their work records. I therefore, find that their termination was discrimi-natory.5.MarthaHarrisonThis employee was 1 of 3 who serged zippers. The rating sheet contains the fol-lowing information as to these employees:YearsGuar-an-PaidGrossearn-Make-AttAdapQua].AttitEarn.sere.teedratelogsuprateM Harrison --------------3 mo____$0 70$0 68$24 87$11 87B0-0CBC-Edna Sharp_______________2 me----656521 025 01BB+B+BC+Bobbie Griffin____________2____75.7525 904 17BBB+B+B-Brinegar attributedHarrison's layoff to poor quality and plussing.She hadsigned a union card and she also signed the antiunion petition. She was the onlyunion member among the three zipper sergers.On the other hand, she was, byfar, the heaviest plusser.On these factsit ismy conclusion that the GeneralCounsel has failed to prove that Harrison was discriminatorily laid off.6.Billy HollingsworthThis employee was 1 of 3 fly pressers. The data on the rating sheet is set forthas follows:YearsGuar-an-PaidCrossernMake-Att.AdapQua]AttitEarnservteedrateingsuprate13Hollingsworth---------1________$0 80$1 13$50 260BCC-C-A-Louise Bounds____________0 mo.80.8029 95$1 28BBB+BBEmma McMullen-. -------1%z_____801.0638770BBB+B+A 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr. Brinegar testified that in laying off Hollingsworth he considered the employee'sabsentee record, his habit of staying in the restroom a lot, and his uncooperativeattitude.He also testified that on one occasion when he told Hollingsworth aboutsome bad work, the employee told him "he wasn't interested in doing his work right,that all he was in there for was to make a living" Brinegar's testimony aboutHollingsworth's absentee record was not corroborated.A study of the employee'spaycard reveals that throughout the year 1953 he failed to work a full 40-hourweek on only a few occasions, and that he frequently worked as much as 44 hoursa week and sometimes more. In those few instances when he worked only 32hours no explanation appears on the card to indicate whether during those par-ticularweeks the production line was shut down, a not infrequent occurrencewhich, of course, would not reflect unfavorably on the employee's attendance rec-ordIn any event, it is plain fiom Hollingsworth's paycard that he maintaineda consistently good attendanceSince the man was on piece work, any tendencyto spend long periods in the restroom, as Brinegar testified was his custom, wouldhave cut his earning rate.The facts set out above, however, show that insofaras earnings were concerned Hollingsworth was far ahead of the other two flypressers, and averaging over $20 a week more than Bounds, a nonunion member.Brinegar conceded that the incident in which Hollingsworth had told him he wasnot interested in doing his work properly had occurred the preceding January, 9months before the layoffHollingsworth credibly testified that his foreman, A. Q.Cleveland, had never criticized his work.The latter testified later in the hearingbut was asked no questions as to the quality of Hollingsworth's performance.Brinegar's testimony on this point stands uncorroborated.Hollingsworth signed a card early in the union campaignShortly thei eafter he wascalled into Meskill's office where the latter spoke to him on the subject of unions,told him the Company's reasons for being opposed to labor organizations. andasked if Hollingsworth had made up his mind as to whether he was for the Unionor against itThe employee replied that he had made up his mind but declinedto elaborate as to which side he had chosen and Meskill did not press him for anyfurther answer. in view of the lack of substance to Brinegar's charges as to theemployee's absentee record, or his performance on the job, and the fact that the oneinstance cited as proof of an uncooperative attitude had occurred 9 months earlier,I am convinced that Hollingsworth, the best earner of the three fly pressers, wasselected because of his union affiliation.Accordingly, I find that his layoff wasdiscriminatory.7.Sarah HollingsworthThis employee worked on belting along with three others.The grading sheetlists the following as to those so employed:Guar-dGrossMkYeatsan-teedPairteainaeuAttAdapQualAttitEarnsererateajngsPS Hollingswoith---------_4--------$0 75$0 89$33 310CBBCACora Leach----------------5ino____759332 380CBBBAMinmeHicks----- -------5mo----758925 410131313BAToledo Noel---------------1,14 mo_-656523 25I$5 11BBBBC-Brinegar testified that Hollingsworth was selected for layoff because she "wasabsent quite a bit . . . did a lot of talking and . .was pretty loud" Therewas no corroboration for the plant manager's testimony that this employee was."loud" or constituted a personnel problem by talking too much while at work.Nor was any testimony offered as to any specific instance when, if ever, she hadbeen corrected because of such habits.Hollingsworth had not signed a union card nor had she attended any meetings.Neither had she signed the antiunion petition when it was being circulated in theplant.She persisted in her refusal to sign even though Mr. Walley, as foundearlier herein, told her "you had better sign itItwill be understood you are fortheUnion if you don't sign" and concluded that a "lot are going to be hurt."Although Brinegar testified that Hollingsworth attendance record had been a con-tributing factor to her layoff, the data on the grading sheet set out above shows thather average gross earnings for 8 weeks, which would reflect any significant absences,were $33 31, the highest of all the belters.Brinegar explained the layoff of Ladd THE NEWTON COMPANY495and Livingston as being due, in part, to their short period of service.Here, noexplanation was offered as to why Hollingsworth with 4 years' seniority was laidoff while three others with far less, including Noel, a nonunion member with only11/zmonths' experience were kept.Hollingsworth's earning record and length ofservice cast a shadow of implausibility on the reasons offered by Brinegar for choos-ing her instead of an employee such as Noel. It seems more likely and, I find, thatjust as Mr. Walley had predicted some weeks earlier, the fact that she didnot signthe antiunion petition was not forgotten and caused her to be included on thelistof those to be terminated.For the Company to lay her off on the assumptionthat she was a union adherent was a violation of the Act regardless of whethershe had ever actually signed a card. I so find.8.Delores LaddBoth this employee and Mr. Brinegar testified that she was working at restitch-ing front pickets when laid off.The Respondent's grading sheet lists Ladd as abander.Because of this divergence in the evidence as to the job this individual per-formed, all the data on those employees listed as working at both operations isset out below:BandingGuai-dGrossMkYewsan-tdPaitearn.ae-AttAdapQual.AttitEarn.sei v.eeraelugsuprateDelores Ladd______________3mo----$0 75$0 75$30 02$14 76BC+B-BCJoan Bankston____________13f758634 120BB+BBA1)Paitndge_ -----------757527 963 92BBB-BCRestitching Front PocketsMary Aycock_____________Neva Mays___8mo----3 --------$0 75.75$0 7578$25 8529 49$4 762 60BBB-BBB+B-ACBLadd had signed a union card and had refused to sign the antiunion. petition.Brinegar testified that she was laid off because she was a heavy plusser, did poorquality work, and had not been on the job long.This testimony is corroborated bythe above table wherein it appears that Ladd's makeup pay was greatly in excessof that for any other employee working at either banding or Iestitchmg. She alsohad considerably less seniority than the other four.Under these circumstances itdoes not appear to me that the General Counsel has proved by a preponderance ofthe evidence that Ladd's selection was discriminatory.9.Martha H Livingston and Ima J. EzellLivingston had been with the Company slightly over a month at the time of thelayoff, during which period she had worked as an inseamer and at setting flies.Ezell was employed on the latter jobThe grading sheet has the following data onthe employees engaged in these two different operations:Setting FliesGuar-GrossYeatsan-Paidcatn-Make-AttAdapQualAttitEarn.seivteedrateiatom gsupM Livingston____________1mo____$0 65$0 65$19 06$11 00BC13-BCSusie Leach_______________5_______757528 841 01B13BABMattieJones _____10mo___.757526 03637BB-B+B+CIma Ezell__1-______757528 158 33BB-13-B-C 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDInseamersYGuar-dPCrossMkearssan-teedaiateearn-ae-uAtt.Adap.Qual.AttitEarn.erv.raterl agspM Hutchinson -----------1Y2 ------$0 75$0 75$25 23$0 88BBBB+C+Orene Simmons--------__2Y2 ------758034 7990BBB+B+BKate Lavender ------------3mo---.706925 656 66BBBB+C+Donnie Todd-------------1--------75.7820 071 84BB+B+B+BLivingston, Ezell, and Lavender were the only employees out of the eight listedabove who had signed cardsOn the other hand, Livingston had signed the anti-union petition as well.According to Brinegar, she was selected for layoff becauseof her plussing record, the poor quality of her work, and the fact she had been withthe Company only a few weeks. From the above data it is apparent that Livingstonhad the poorest earning record of the entire group.This, plus the fact that she hadbeen with the Company only a very short while, whereas most of the others had fargreater seniority, leads me to conclude that here, also, the General Counsel hasfailed to prove the employee was discriminatorily laid off.Brinegar testified that he laid off Ezell because she was a heavy plusser and becauseshe was on the production line that was shut down. She was recalled about 2 monthslater.Ezell had signed a union card but she had signed Magee's petition as well.Among the girls employed on the fly-setting operation, only Livingston had a higherplussing average.On Ezell's work history, and the evidence in this record, it is myconclusion that her layoff was not a violation of the Act.10.Bernice LoperThis employee and two others worked on zipper slides.The grading sheet in-cludes the following data on the three so employed.YearsGuar-an-PaidCrossMake-servteedrateearnupAttAdap.QualAttitEarn.ratengsLoper---------------------2^------$0 75$0 75$25 58$0 75BC+CBCMary Laing---------------10 me-.-.75.8032 5379BB+AAB+Sadie Bowen--------------5%------.75.8337.220BAAAAAccording to Brinegar he selected Loper after considering the quality of her work,her absenteeism, and the fact that he did not believe she would be a permanentemployee.He stated that he based this latter assumption on an incident thatoccurred sometime before the layoff when Loper gave notice that she was goingto quit and then, after a replacement had been trained, changed her mind. JettieHall, the forelady, however, testified that this matter had not been a factor whichshe had considered in grading Loper.Brinegar's testimony that Loper had a poorabsentee record was not borne out by the employee's paycard.From this docu-ment, it appears that from January 1 until August 1, 1953, when, according toRespondent's own testimony there was a decline in the number of workdays, Loperput in a full 40 hours each week except on three occasions.Loper was the only union member among the three operators in this group.She had been active on behalf of the Union and had induced four other employeesto sign cards.She was working beside Dansby-at the time of the latter's discharge.That same day Foreman Magee brought the antiunion petition to her and sherefused to sign it despite Magee's declaration to her that Isaacs was not going towork under a union.On the foregoing facts it is my conclusion that Loper's unionsympathies and affiliation were known to the Company.The insubstantial char-acter of the objections to her work which Brinegar raised and the disproportionateselection of union members for layoff cause me to conclude that Loper's layoffresulted from her union affiliation. It was, therefore, discriminatory. THE NEWTON COMPANY49711.George Loper, Jr.This employee was pressing back pockets on a machine known as a jump press.There were two performing this operation.The grading sheet contains the fol-lowing data on their work:YearsGuar-an-PaidGrossarnMake-AttAdap.Qual.AttitEarn.serv.teedrateeuprateGeorge Loper_____________9 rno----$0 80$087$35 41$0 26BB-BBB+William Huey------------9 mo----808834 400BBBBAAccording to Brinegar,Loper was laid off because he was an operator on the line,that was being shut down and there was no other vacancy availableHe describedLoper as a very satisfactory employee who was "a very good boy, very cooperative "Brinegar also testified that earlier Loper had told him that since he was onlygetting 3 days'work per week he would prefer to be laid off and draw unemploy-ment compensationThis last remark was denied by the employee who testifiedthat he had never made such a statement to Brinegar prior to the date of his lay-off and that,in fact,he had been working full weeks 35Both Huey and Loper were union members. The latter testified that on July 30,Nelson, the head mechanic,had asked him and John Dansby if they were havingtrouble getting members and when Loper replied in the negative, Nelson declaredthat the plant would be closed it the Union came in.36The following day Mageecirculated the petition on Loper's production line but did not present it to him.At the time of his layoff Loper was working on men's slacks and on the line thatwas being eliminated.Both he and Huey had good work records.Both wereunion members.Brinegar frankly conceded that Loper was a completely satis-factory employee,but testified that the Company had no further need for twojump press operators and that he had to terminate one.On the foregoing fact&it is my conclusion the record fails to sustain the General Counsel's allegation thatLoper's layoff was discriminatory.12.Charlotte MingThis employee was putting eyelets in belts.She was the only one so engagedat the plant.The grading sheet lists the following information on her record:YearsservGuaran-teed ratePaidrateGrossearningsMakeupAttAdapQualAttitEarn17 rno_____$0 75$082$26 68$0 36BB-BB-BBrinegar testified that Ming was included in the layoff because she was not coopera-tive with either her supervisor or Mr. Walley and further because she was not adapt-able, complained a lot, and was a poor producer.Mrs Ming credibly testified thatprior to her layoff no supervisor ever criticized her for lack of cooperativeness or onany other ground. Brinegar's testimony as to this employee was never corroboratedby any other witness.Her forelady was never called to testify,and Walley,thoughcalled as a witness,was asked no questions as to his experience with this employeeMing had signed a union card and attended the organizational meeting.When Ma-gee brought his petition to her shortly thereafter she flatly refused to sign despite hisISThis was corroborated by Loper'spaycard,according to which he worked 40 hoursper week front August 2 to 22, 32 hours the week ending August 29, 40 hours the weekending September 5, and 32hours the next week30Testimony concerning a conversation with Bobby Jones, in which, according to Loper,Jones told him that Brinegar was endeavuung to learn his (Loper's)attitude on theUnion has not been considered,since I have found earlier herein that Jones was neithera supervisor nor an agent of the Company 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDprediction that unless the employees did so there would be no more Newton Company.This employee was the only individual in the plant on her particular type of job, asimple but essential operation.According to the grading sheet, her production washigh enough to enable her to earn 7 cents an hour above the minimum.The week ofthe layoff 115 employees did not earn the minimum and "plussed."Since of the 33employees terminated on September 17, many were not "plussers,"obviously a largeshare of the 115 remained on the payroll.For this reason,Iwas not convinced byBrinegar's testimony as to his concern about Ming's production record or about herother alleged faults.In view of the above facts and the pervasive air of discrimina-tion that the disproportionate selection of union over nonunion members referred toat the beginning of this section provides,I conclude and find that Mrs. Ming was ter-minated for discriminatory reasons.13.Bonnie Pace and Lucy EichelbergerThese employees performed an operation known as serging fronts. There were twoothers similarly employed.The grading sheet has the following information as tothese individuals:YearsGuar-an-PaidGrossMake-servteedrateearn-upAtt.AdapQua]Attit.EarnsrateingsBonnie Pace --------------5%_____$0 75$0 79$28 34$0 85BB-B-CBL Eichelberger_-________3% ------758432 180BCBBAAudry Gentry------------3________757528 691 56BCBBBEmma Addy--------------3________7576283985BB-B+B+BAccording to Brinegar,Pace was laid off because she would not cooperate withher forelady and because she held up the production line and made it difficult forother operators to make their quota.He described Eichelberger as not beingadaptable and gave that as the reason for her layoff.Within 2 months, however, herecalled hei.Pace denied that her forelady had ever reprimanded her or that she had eversought to induce any of the employees not to cooperate with the forelady. Sheconceded that at the time of her layoff about 500 pairs of slacks had piled up at hermachine but she also testified this was due,in part, to the fact that during thisperiod a new operator next to the back serger had mixed some of the work sothat the forelady asked her to help the back serger catch up.37While Brinegarstressed the allegation that Pace was responsible for retarding production as thebasis for her layoff, he also testified that he felt she had been doing this from thetime he first came to The Newton Company as plant manager,but that he had neverreprimanded her for doing so. Brinegar's testimony as to her production record isalso negated by the data in the foregoing table wherein it appears that on the basisof her production record Pace averaged 4 cents an hour above the minimum andhad a very low average on makeup.As noted earlier in another section of this report,inAugust, Henry Mack hadcome to Pace to ask her position on the Union and to tell her that "it looks likeHarry is going to have to show you that he can shut these doors."Pace was theonly union member among the front sergers. She had the greatest seniority, thesecond highest pay rate,and only Eichelberger had a better makeup average.Herforelady was not called to corroborate Brinegar's testimony on her work recordTo the Trial Examiner,the plant manager's recital of her deficiencies lacked convic-tion.On the foregoing findings, it is my conclusion that Pace was terminated be-cause of her union affiliation.The same conclusion does not apply to Eichelberger.This employee had neversigned a card or attended any union meeting.She had signed the antiunion petition.It is true that Nelson once asked her if she was for the Union and after replyingin the negative she subsequently asked Mrs. Garvin,her forelady,if her name had11 InezThornton,the back serger, was subsequently called by the Respondent and testi-fied that aboutthe time of her layoff Pace suggested that they not make their full produc-tion quotaHowever, Thorntonalso testifiedthatshe never reported this conversationto her forelady or to any management official. THE NEWTON COMPANY499been turned in as that of a union member. The forelady assured her that it had not.The record contains no evidence that would tend to prove that the Respondenteven suspected her of being a union adherent.On these facts,I can discern noelement of discrimination in the layoff of this employee.14.Duval Rigdon and Alford RichardsonThese two employees were leg pressers.The following data appears on the grad-ing sheet as to all those in that category:YearssereGuar-an-teedratePaidrateGrossearn-ingsMake-upAttAdaQualAttitEarn.A Richardson ------------1%______$0 80$1 17$59 320BB-CCADuval Rigdon------------4Y4 ______8013466 920BB-BBARuby W\-alteis-------------1% mo___808035 14$14 00BC+BBCMrs R Beiiy____________1 too ----808030 2312 24BBBBC+IIerbett Kelly -------------1________801 1461 920BBBBATerrell Simmons ----------1mo____808031 0813 43T3B-B--------CFloyd Park-ei-------------2------ ._809640 6903BB-BBB+Clyde Jenkins_____________3%____8011151 530BBC+BA-Clell Hall_________________3i.______SO12465 680BB-BB+ABenton Bowen____________5%______SO1 2056 410B13+AB+AAccording to Brinegar,he selected Richardson because of poor quality work andbecause on one occasion the employee had demonstrated a bad attitude towardhis final examiner.No corroborative testimony was offered as to the characterof Richardson'swork.Mary Emmons, the final examiner,was called as a witness.According to her, however, the incident about which Brinegar testified had involvedboth Richardson and one Kenneth Boyd,the former pressing trouser legs, thelatter, trouser tops.Emmons examined the work of both. She testified that onthe day in question when she returned a garment for redoing to one, he wouldinsist that the other was responsible,that as a result she complained to ForeladyCleveland and the latter talked to both about the dispute.Richardson testifiedthat this single incident was the only time he had ever had an argument with hisexaminer and that no supervisory official had ever complained to him about thematter.38Brinegar did not testify that he had ever reprimanded Richardson orspoken to him about this occasion.As for Rigdon, the plant manager concededthat there was nothing against the man's work and stated that he was laid off solelybecause the Company had too many pressers.If the Respondent was seeking only to reduce the number of leg pressers, itseems odd indeed that Rigdon and Richardson were selected.The former wasthe highest earner in the entire group of 10 employees and the latter was fourthhighest.Whereas Rigdon had 4 years'seniority, 3 employees(Berry, Simmons,and Walters),who had been with the Company only a month and were earningonly half as much as he, were kept.There were 6 union card signers in the groupof 10 employees at the time of the layoff 39The organizational movement startedin this section;Richardson and Rigdon were among the early supporters of thecampaign.As he did with only a few others,Meskill called both into his officeduring this period to discuss the union question with them 40 Since the plantsupervisor testified that he held such meetings with only about 20 of the 300 em-ployees, it may be assumed that he made an effort to concentrate his campaignefforts on those whom he felt it most important to persuade or convert.Conse-quently I consider it of some relevance on the issue as to whether the Companyas The final ex.uniner had no supervisory standing and had the same employee statusas RichardsonauRichardson,Ridgon,Kelly,Parker,Jenkins, and I-T.111The latter,however, couldhardlybe classed as a union adherent at the time of the layoff,for 3 days after he signeda cai d he had sought Brinegai's advice onhow to getout of the Garment Workers4i Earlier herein,I have found that Mr. Meskill did not exceed the bounds of permissiblefree speech in these conferences.369023- a6-vol 11 2-33 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas cognizant of the union affiliation of Rigdon and Richardson that Meskill shouldhave chosen to meet with them individually during this period. I likewise con-sider it significant that although in the pressing department where the union move-ment had its first supporters these two employees were laid off,in the shipping,cutting, and order departments where the employees were so strongly opposed tothe Union,41 no one was laid off, even though Brinegar conceded that in the shippingroom,in particular,there was little work for the employees to do.42On the basisof the excellent work records of Rigdon and Richardson,as compared with thatof the nonunion employees with little seniority who were not laid off, and becauseof the lack of substance to the reasons offered for selecting these two,I conclude thattheir layoff was discriminatory and a violation of the Act.15.Estelle SessionsThis employee performed an operation known as stitching white fly.The grad-ing sheet has the following data on those employees who stitched or sewed white fly:YGuar-PdGrossMkearssan-tdairteamae-Att.AdapQualAttit.Earn.erv.eeaingsuprateE Sessions----------------3--------$0 75$0 76$24 14$0 90BB-BBBEva Ezell-----------------5________757629 192 80BB-AABEstelle Belk---------------3% ------.758030 64133BBB+BBAlma Turner --------------2% ------.757525 805 00BCBCC+Mary Crosby-------------4 me ----75.7324 2410 96CBB+B+C+According to Brinegar,he considered Sessions'record for absenteeism as the pri-mary reason for laying her off.He described her as a fair worker but not tooadaptable.JettieHall, her forelady,testified that Sessions had a poor attendancerecord, was absent for 10 days in August, and a majority of the time during February.The employee conceded that she had been out during August but denied that shehad been absent for an extended period at any earlier time.Later in the hearing, hertestimony was corroborated by the company attendance records.According to thelatter, Sessions was absent due to illness for 10 days in August,2 days in July, 1 dayinMarch, and 1 day in February.Hall's testimony about an extensive absenceduring February was plainly contradicted.The company records further showedthat in 1952 the employee was absent because of illness for only 3 days and out forbusiness reasons on 3 other days.Of the 5 employees stitching white fly, 3 were union members.Mrs. Sessions hadjoined the Union with her husband,William Sessions,an employee who was alsolaid off, as I have found above,discriminatorily.A few days after she joined, Mageebrought his petition to her, asked"Do you want your job?", and asked that she sign.She explained to the foreman that she was very reluctant to do so and then signed.As found earlier, herein, about the first of September,Henry Mack questioned heron whether she or her husband had gone to the union meeting.On September 17bothMr. and Mrs. Sessions were laid off.From the table above, it is apparentthat this employee, with over 3 years'seniority,had the lowest plussing average ofthe five engaged in the same operation. Crosby, the employee with the worst plussingaverage, by far, and only 4 months' seniority,was kept.She was not a unionmember. The facts as to Sessions'attendance record disclosed that it could not havebeen considered excessive.Indeed, on the Respondent's grading sheet she was givena "B" for attendance,the same marks as all the others except Crosby who received a"C."In view of these facts,it ismy conclusion that Mrs. Sessions,as well as herhusband, was chosen for the layoff not because of a record for absenteeism but be-cause of her union adherence,and that her termination was, therefore,discriminatory.43Medric Ware,Billy Cleveland,and Lowry Walters, who had been active in circulatingthe antiunion petition, worked in these sections.42At the hearing, he testified". . .in the shipping room we had a very difficult jobkeeping the boys busy because we did not have but very little to ship " THE NEWTON COMPANY50116.Doris WeirThis employee operated a button hole machine.The grading sheet gives thefollowing data on the four employees so engaged:YearsGuar-an-PaidGrossMake-serv.teedrateearn-upAttAdap.Qua]AttitEarn,ratemgsDorisWeir________________2%______$0 75$0 83$36 97$0 86BBBBB-{-Frances Massey-----------2% ------758232 58109BBB+AB+Addie Mowdy------------1%___- _757531 184 03BB+AB-fB-C Harris_________________8 mo_-__75.7530 186 01BB-BBBBrinegar testified that Weir was selected for layoff because he had the impressionthat she would not be a permanent employee and that he based this on a conver-sation had with her during the summer when she told him that she was planningto quit.Mrs.Weir acknowledged having had such a conversation with the plantmanager and conceded that she never subsequently told him that she had changedher mind.This employee had never signed a union card or attended a union meeting. Shehad also signed the antiunion petition on July 31. She testified as to several allegedconversations with Brinegar,Garvin, and Mack which would tend to prove thatthey suspected her of being a union adherent.Earlier in this report,however, theconflicts between the employee'stestimony and that of the named supervisorswas resolved in favor of the latter.Consequently,it ismy conclusion that theGeneral Counsel failed to prove that the Respondent discriminatorily laid off Weir.17.Waurean WilsonThis employee worked at banding or sewing curtain 43The grading sheet givesthe following data on those described as sewing curtain:YearsGuar-an-PaidGrossMake-servteedrateeamupAtt.AdapQual.Attit.Earn.rateingsW Wilson----------------23______$0 75$0 78$30 93$2 33BB-C+BBJumeNelson______________%_______75782823130BBBBBEliz. Pace_________________13------75.7526 4581BBB+B+BBetty Nester______________Y3 -------.757526 465 27BB-B-BC+The data on the employees listed as banders appears above under the section devotedto a discussion of the allegations as to Delores Ladd.According to Brinegar, he se-lectedWilson because she had too many repairs,did poor quality work, and was notadaptableBrinegar gave no details as to any incident that would substantiate hisstatement about Wilson's record on repairsThe employee testified that the only timeshe had had a number of repairs to make had been an occasion about 10 days beforethe layoff and that in a discussion on the matter with Mack he told her that the troublearose because of poor work in the cutting room and not on her account.Mack wasasked no questions about this subject when he was on the stand.Nor was Wilson'sforelady called to corroborate Brinegar.Since an employee had to do repairs on herown time,any excessive amount would be reflected in the individual's earning record.Wilson's record would support no such inference for her earnings were better than allbut 2 others in the group of 7.44Wilson was 1 of 3 union members among the 7 engaged in banding or sewing cur-tain.When Magee brought his petition to her she told him she would not sign it.43 These terms apply to the same operation,the only distinction being that banding isthe name given to the operation in the manufacture of work pants,whereas in makingdress pants it is known as sewing curtain44I e , the 4 employees named in the foregoing table and the 3 banders listed in thetable undei section D,8,supra 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDHe then referred to the trucks outside the building as being ready to move the plantand stated that he did not know what the employees would do for work if that even-tuality came to pass.Mrs Wilson persisted in her refusal to sign and Magee left her.As related earlier, during the latter part of August her forelady, Mrs. Hollyfield, toldher "we are fixing to be out of a job" because the plant owner would not operate undera union.Two of the lowest earners 45 were nonunion members.They were keptwhereas Mrs. Wilson was not. In view of the unsubstantiated character of Brinegar'scriticism of her work and on the basis of the foregoing findings, it is my conclusionthat she was terminated, as well as her husband,46 discussed earlier herein, not becauseof alleged deficiencies, but because of her adherence to the Union.18.YvetteWoodwardThis employee operated a pinking machine and was the only one so engaged at theplant.The grading sheet gives the following data on her work and service:Yearssere.Guaran-teed ratePaidsateGrossearningsMakeupAttAdapQua]Attit.Earn1%--------$0 75$0 86$38 59$ 09BB-CB-AAccording to Brinegar, Woodward was laid off because of her attitude toward herwork, her poor quality, and her absenteeism.He attributed her poor quality toCarelessness in stacking the garments as they came from her machine and stated that,despite corrections from her forelady, Woodward did not improve.The forelady,Imogene Cleveland, was not asked any questions on this issue although she subse-quently testified on other mattersWoodward denied that she had ever refused toadopt any suggestions that Cleveland made.She conceded that she had had difficultystacking the trousers correctly but attributed this to a shortage of carts which Isaacstook steps to remedy in August with the use of a larger type cart, after which,according to the employee, she had less troubleWoodward joined the Union on July 30 and thereafter refused to sign the anti-union petition even though it was presented to her on two different occasions.Afterthe second time, Woodward went to Brinegar to ask if it was necessary to sign thepetition to keep her job and he assured her that it was not. Several days laterBessieWilliams came to Woodward and asked if she had signed a union card andwhen the later acknowledged that she had, Williams gave her the addresses to whichshe might write to reacquire the card 47Woodward testified that throughout 19months' service with the Respondent she was absent on 7 different days, on 4 becauseof sickness, and on 3 when Mr. Walley granted her leave after her husband returnedfrom military service in Korea.This testimony was corroborated by the employee'spaycard which indicates that from the first of January 1953 until her layoff sheaveraged 40 or more hours on the job in every week except two.Despite Brinegar'scriticism of her quality, she had a very good earning recoid, averaging 11 cents anhour above the minimum and having a negligible plussing record.48The fact thatBrinegar's criticism of Woodward's relations with her forelady was uncorroborated,and that his critical reference to her attendance record was unwarranted, tend todetract from his charge that her work was of poor quality.Her earning record wasconsiderably above average and on the facts in this record I am convinced that therewas little substance to Mr Brinegai's outline of her alleged shortcomings.She hadworked at the plant for over 19 months as the sole operator of the pinking machinewithout ever being replaced.On the foregoing facts it is my conclusion that it washer union adherence and not her work that caused the inclusion of her name on thetermination list.45Pace and PartridgeThe earning record of the latter appears under section D, 8,supra40 A Y Wilson47As tound earlier, at the time, Williams was acting at the request of Forelady Cleve-land and as an agent of the Respondent,supra48The 9-cent weekly plussing average attiibuted to her on the giading sheet arose fromthe fact that during I week in August she had an adjustment to minimum of 68 cents, theonly instance that she plussed in over 6 months In contrast with this record, as notedearlier, during the week of the layoff 115 employees plussed. THE NEWTON COMPANY50319. Jimmy Lee AycockAt the time of her layoff this employee was sewing tabs.49There were three inthis operation.The grading sheet gives the following data on these employees.Guar-GrossYearsan-PaidamMake-Att.AdapQua]Attit.Earn.servteedratemgsuprateAycock --------------------5 mo____$0 75$0 74$28 88$6 72BCB-B-C+Mabel Peavy-------------11me ---757523 8213 06BBBBC+Jean Brooks ---------------1me ----656520 6911 66BBBBC+Brinegar attributed Aycock's layoff to the fact that she was a heavy plusser.Healso stated that her attitude "was not too good." It is apparent from the abovetable that Aycock's plussing record was better than that of either Peavy or Brooks,both of whom were kept Aycock was the only union member in this group. Atthe time the antiunion petitions were being circulated she refused to sign on thefirst occasion that one was presented to her, even though Forelady Humphries toldher at the time "If you want to hold your job, sign the petition." Later that morn-ing, after a conversation with Magee in which he made substantially the samecomment as had Humphries, Aycock signedIn view of the fact that Brinegar attributed Aycock's layoff largely to her plussingrecord, whereas the other two employees similiarly engaged had records that weremuch worse than hers, it is my conclusion that Aycock, the only union adherenton this work, was selected because of that affiliation and not because of her jobperformance.Accordingly, I find that her layoff was discriminatory.20.Agnes WyattThis employee was a hemmerThere were three so engaged at the plant.Thegrading sheet lists the following on these employees:Guar-dGrosskMYearsan-Paiearn-ae-AttAdap.Qua]Attit.Earn.servteedratengsuprateAgnes Wyatt_____________5%______$0 75$0 81$32 81$0 31BCBDBUdene Cockrell -----------1%_____758031 0699BB+BB+BitHarris________________1Y2 ------757527 317 27B13B+B+CAccording to Brinegar,Wyatt was laid off because of her lack of adaptability,her absenteeism, and her uncooperative attitude toward her forelady.Wyatt testified,on the other hand, that she had never had any complaints from any supervisorabout a lack of cooperation or for any other reason.When her forelady, Mrs.Boyd, was called to testify she was asked no questions about Wyatt's work andgave no testimony that would corroborate Brinegar's criticism of it.No evidenceof any kind was offered to corroborate Brinegar's assertion as to her absenteeism.50This employee had signed a union card on July 30, the same day Walley ques-tioned her about the matter.When the antiunion petition was first brought to hershe refused to put her name on it. Shortly thereafter, however, in a conversationwith Forelady Boyd the latter declared that Isaacs would not work under a union,that he had a building at Vicksburg to which he was prepared to move the plant,and that insofar as the petition was concerned "If you don't sign it, you know theNewton Company has no need for you noway."Wyatt thereupon signed.Earlier,1 have related another conversation which Wyatt had with Boyd after her layoffin which the forelady told her that if she had gone to Brinegar or Walley and toldthem that she was sorry for having signed a union card she "probably never wouldhave been laid off with the others " In her search for reemployment a few days49Brinegar described her job as tapingThe grading sheet, however, desci ibes her workas sewing tabsAycock testified that this was the work she had been doing for some timeat the time of the layoff, although at an earlier date she had been taping60 The Company offered in evidence the paycards of over 340 employees but Wyatt's wasnot among them. 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDearlierWyatt had called on Brinegar at his home.Wyatt testified, credibly, that onthis occasion she told him that she had signed a union card but that she then neededwork and in the future would not be for the Union. According to Wyatt, Brinegarwas noncommittal on her prospects for reemployment.51After talking with Boyd,Wyatt called on Walley and had a similar conversation with him.According tothe employee, he concluded their meeting with the statement "I cannnot promiseyou that you will ever work for the Newton Company any more." 52 On November16,Wyatt was recalled to her former job.Wyatt had the best earning record and almost 4 years more seniority than anyof the hemmers.Yet she was laid off, whereas Cockrell, a nonunion member waskept.On the basis of the above findings it is my conclusion that Wyatt was laidoff, not because of the various reasons assigned by Brinegar, but because of heradherence to the Union.Consequently, I find that her layoff was discriminatory.E. The allegations as to the pay raise; the evidence and conclusions withrespect theretoThe layoffs took place on September 17, a Thursday. As found earlier herein, onthe following day the Respondent announced a general plantwide pay raise for allthe remaining employees, effective the next Monday.The General Counsel allegedthat this action constituted a violation of Section 8 (a) (1) in that it was madewithout notification to the Union, while a question of representation was pending,and for discriminatory purposes.The Respondent contends that this allegation isdisposed of by the case ofN. L. R. B. v. Cleveland Trust Co.,214 F. 2d 95 (C. A. 6).Adler testified that the raise was decided upon after Isaacs and he heard thattheir competitors were giving wage increases, and that it was granted because theindustry is highly competitive and the Company had always followed a policy ofpaying the highest possible wages.The management officials at Newton did notlearn of the decision until the day it was announced to the employees.53 In corrobo-ration of Adler's testimony the Respondent offered a letter dated September 10,1953, and addressed to all members of the Southern Garment Manufacturers' Asso-ciation which was signed by Mr. W. Gordon McKelvey, general counsel for theAssociation and one of the attorneys of record for the Company.54This corre-spondence stated that, due to increases in living costs, a number of the largermembers of the organization were about to put into effect wage raises of from 8to 10 cents per hour.It is not the function of this Trial Examiner to pass on the business judgment ofthe Respondent's management.On the other hand, the motive for the wage raisehaving been put in issue by the General Counsel's allegation, and the Respondent,on the other hand, having urged that its action was the only reasonable step itcould have taken under the circumstances, the explanation of the latter must bejudged in that light.I believe that theCleveland Trustcase is authority for the Respondent's contentionherein, insofar as that case appears to hold that where there is no certified bargainingagent or majority representative, a wage raise granted while a representation questionispending and without notice to the petitioning union is notper sea violation ofthe Act. I agree with this position.N. L. R. B. v. Cleveland Trust Co., supra,atp. 100.That still leaves unanswered, however, the other aspect of the General Counsel'sallegation which is that the circumstances surrounding the grant of this raise provethat it was made to discourage union activity. In support of this contention the Gen-eralCounsel argues that if one is to believe the Respondent's assertion that theCompany was in dire economic straits at the time, then it is incredible that themanager of a business, acting from economic considerations, would have on 1 daylaid off a large number of employees and on the very next day announced a generalwage increase for those who remained.There is substance to this argument.Therecord contains detailed evidence on the source of the Respondent's labor supply.5561Brinegar testified that he remembered Wyatt's visit to his home but that he couldnot recall any mention of the Union in their conversation.62Wyatt's testimony as to her conversation with Walley was undenied.63Mr Brinegar testified that he learned of it either the same day or the day before.Feltenstein, the assistant manager, first heard of it when he saw an announcement postedon the plant bulletin board.64This exhibit was rejected by the Trial Examiner at the hearing.Upon reconsidera-tion, that ruling is reversed and the exhibit is hereby received in evidence56The grading sheet gives the home address and distance from the plant of each of theapproximately 300 production workers in the company employ. THE NEWTON COMPANY505From this it is obvious that almost the entire plant complement of over 300 employeesis drawn from the city of Newton,which has a population of approximately 3,500,from neighboring towns, most of which are smaller than Newton,56 and from the sur-rounding rural area, with only a few coming from points as much as 30 miles distant.The Respondent offered no evidence that it had any competitor in the garment industrywhich drew on this same labor market or that it feared any other industry in the im-mediate area would shortly raise the prevailing wage scale and draw away the Re-spondent's employees.Of even greater significance is the fact that most of the employees laid off on Sep-tember 17 were told that the Company was compelled to effect a general layoff neces-sitated by a cutback in production.Mr. Brinegar testified that the layoff was intendedto be permanent and that few,if any, of the employees were told that there was anylikelihood of recall.Upon these circumstances the normal reaction of the remain-ing employees would have been one of great apprehensiveness about their own jobsecurity and the likelihood of further layoffs.Certainly it would appear that onSeptember 18 the Respondent had little reason to feel that at that point a wage raisewas necessary in order to keep its personnel satisfied and to insure that they would notdepart for more attractive employment elsewhere.Plainly, there was no urgent com-petitive need to grant such an increase.Moreover,in view of the Respondent'searlier testimony on its bank borrowings,excessive inventory,dwindling market, andthe necessity of curtailing expenditures in justification of the layoff,itwould hardlyseem consonant with prudent business management to raise the wage level withoutsome compelling need being present.Such financial considerations of the momentwould certainly outweigh any desiie to keep up with another round of wage increasesthat some members of the industry might be granting,solely on the ground that todo so would be in keeping with the Company's traditional practice.For these rea-sons,Adler'sexplanation that the Respondent decided on the pay raise because ofthe competitive nature of the industry and because it always tried to pay the highestpossible wages is quite implausible.In view of these considerations and the factthat on the day before,as found above,the Respondent discriminatorily laid off 16employees and during the preceding 7 weeks engaged in a campaign of interferencewith the Union's efforts to organize its employees,I am convinced that the wage raise,coming on the heels of the discriminatory layoffs, was designed to discourage furtherany union activity.Matthews Lumber Co.,96 NLRB 322, 333.57Accordingly, Ifind that this action by the Respondent was a violation of Section 8 (a) (1).58One last matter awaits disposition.Early in the hearing the General Counsel soughtto introduce a letter from Carter, one of the attorneys for the Respondent, datedFebruary 9, 1954, addressed to the Regional Director and carrying an attachmentthereto.59To lay a foundation for his offer of this document the General Counselasked, in turn, that two of Respondent'sattorneys,Watkins and Carter, take thestand.Mr. Watkins stated that he would comply only if requested to do so by theTrial Examiner.The Trial Examiner then did so.After testifying that he was un-60Except for Philadelphia,Mississippi,a point some 30 miles distant which accordingto the U. S Census Report of 1950 for Mississippi,page 54, had a population of 4,472.One employee resided there.saThe facts set forth above plainly distinguish the situation here from that in theCleve-land Trustcase, where the court held that the increases in question were not a violation ofthe Act because they had been discussed prior to the outset of any union organizationalcampaign,and the employer was impelled to put them into effect because of the unusualproblems created by the inflation attendant on the Korean crisis, a tight labor market inthe Cleveland metropolitan area, the raising of wages by its immediate competitors and theimpending threat of a fieeze order by the Wage Stabilization Board.N. L. P. B. v Cleve-land Trust Co , supra,at 98-100.18 Subsequent to the layoff the number of employees who "plussed"declined greatly.This fact was subject to varying interpretationsOne, advanced by the Respondent, wasthat the less efficient were terminated on September 17.This explanation,however, wasnot borne out of the recordAs appears above, many of those laid off were,in fact, thebest earners in their respective classifications.Moreover,during the week of September17, 115 of the employees plussed.Yet only 15 of those laid off were plussing that week.This meant that following the layoff approximately 100 plussers were left on the payroll.A second explanation,proposed by the General Counsel, was that the decline in plussingwas due largely to the wage increase which,by raising the return per unit of productionwhile leaving the old quotas in effect, made it easier for the employees on piece work toreach the minimum wageAlthough Mr. Meskill endeavored to refute this theory, Adlerconceded that it was correct.s0Marked for identification as General Counsel's Exhibit No 6. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDable to identify the covering letter, Watkins was excused.Carter was then called,under the same circumstances as his associate.Carter identified the covering letterbut stated that he needed further time to answer any questions that would identify theattachment.The hour being late, the Trial Examiner then recessed the hearing forthe night.When, later in the proceedings, General Counsel returned to the matterand asked that Mr. Carter again take the stand, the Trial Examiner, having recon-sidered his earlier action in requesting the Respondent's attorneys to take the stand,and having concluded that it was error, stated that he would not again ask thatCarter appear as a witness.The General Counsel then served a subpenaad testi-ficandumon Carter and the latter declined to appear in response thereto, principallyon the ground that he was obviously being called to testify as to the letter, that Re-spondent's counsel had supplied the correspondence in question to the Regional Di-rector only for the purpose of furthering certain settlement negotiations which wereunderway at one point in the prehearing stage of the case and that, since both theAdministrative Procedure Act and the Taft-Hartley Act encouraged settlementsrather than litigation, the circumstances under which the General Counsel had obtainedpossession of the document rendered it inadmissible. Instead of electing to seek en-forcement of the subpena, the General Counsel then endeavored to lay a foundation forhis offer of the letter via another alternative.Miss Vernell Flesch, assistant in themail, files, and record unit for the Regional Office, was called.Miss Flesch testifiedthat she was on duty the morning of February 10, 1954, and that the stamp impres-sion on the exhibit resembled that which would have been made by the stamp in herpossessionwhen she sorted and opened the morning mail in the course of hernormal office routine on that dateOn the other hand, she testified that her super-visor occasionally stamped incoming mail and that she had no independent recollec-tion of ever having seen the document before or of having stamped it.Nor furthertestimony was offered in support of the General Counsel's motion to receive the letterand its attachment.The General Counsel did not call either the addressee of thecorrespondence or any witness who, incidentally, might have been subject to cross-examination on the settlement issue raised by the Respondent's continuing objection.On the ground that an insufficient foundation had been laid, the Trial Examinerdenied the General Counsel's motion to receive the exhibit and directed that it beplaced in the rejected exhibit file.In his brief, the General Counsel asks that the TrialExaminer reconsider this ruling. I have.The original ruling is hereby reaffirmedand the document will remain in the rejected exhibit file.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section 111, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes buidening and obstructingcommerce and the free flow of commerce.aV THE REMEDYAs it has been found that the Respondent has engaged in and is engaging in un-fair labor practices, it will be recommended that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act. Sinceithas been found that the Respondent discriminatorily discharged 2 employeeson July 31, 1953, and 16 others on September 17, it will be recommended that theRespondent offer to Edith Fay Dansby, Violet Prior, Dorothy Harris, Billy Hollings-worth, Sarah Hollingsworth, Bernice Loper, Bonnie Pace, Estelle Sessions, WilliamSessions, Alford Richardson, A. Y. Wilson, Waurean Wilson, and Yvette Woodward,immediate and full reinstatement without prejudice to their seniority or other rightsand privileges, and make them whole for any loss of earnings that they may have suf-fered by payment to each of a sum of money equal to that which he or she normallywould have earned as wages from the respective dates of the discrimination againsteach of them to the date of the Respondent's offer of reinstatement, less net earningsduring said period.As the Respondent has already reinstated Jimmy Lee Aycock,EliseRobinson, and Agnes Wyatt 60 and has offered reinstatement to CharlotteNester Ming and Duval Rigdon 61 it will not be recommended that a further offerbe made to these employees.However, it will be recommended that the Respond-^ These last theee named were reemployed on November 16, 193381According to Rigdon, he was offered reemployment on January 14, 1954. Airs. Mingtestified that early in January (she could not recall the exact date) the Company askedwhether she cared to return to work and that she declined. SACHS-LAWLOR COMPANY507entmake whole these last named employees for any loss of earnings they mayhave suffered because of the discrimination against them, by paying to each asum of money equal to that which he or she would normally have earned fromSeptember 17, 1953, until the date of reinstatement or the offer of such, less netearnings during the said period.The back pay provided for herein shall be com-puted on a quarterly basis in the manner established by the Board in FW. Wool-worth Company,90 NLRB 289; earnings in one particular quarter shall have noeffect on the back-pay liability for any other period.Having found, further, that the Respondent, by various acts, interfered with,restrained, and coerced its employees in the exercise of the rights guaranteed bytheAct, and because Respondent's discriminatory discharges "go to the veryheart of the Act" (N LR B. v. Entwistle Manufacturing Co,120 F. 2d 532,536 (C. A. 4)) and indicate a purpose to defeat the self-organization of its em-ployees, I am persuaded that the unfair labor practices committed are related toother unfair labor practices proscribed and that the danger of their commissionin the future is to be anticipated from Respondent's conduct in the past.Accord-ingly, in order to make effective the interdependent guarantees of Section 7 andthus effectuate the policies of the Act, it will be recommended that the Respondentcease and desist from in any manner infringing upon the rights of employees guar-anteed by the Act.May Department Stores v. N. L. R. B.,326 U. S. 376, 386-392.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I have reached the following:CONCLUSIONS OF LAW1.United Garment Workers of America, AFL, is a labor organization withinthe meaning of the Act.2.By discriminating in regard to the hire and tenure of employment of the18 individuals referred to in the preceding section entitled "The Remedy," therebydiscouraging membership in the United Garment Workers, AFL, Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8 (a) (3) and (I) of the Act.3.By such conduct, and by other acts interfering with, restraining, and coercingits employees in the exercise of rights guaranteed in Section 7 of the Act, the Re-spondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (1) of the Act.4.The above-described unfair labor practices tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce and constituteunfair labor practices affecting commerce within the meaning of Section 2 (6) and(7) of the Act.5.The Respondent has not engaged in the unfair labor practices alleged in thecomplaint of discriminating in regard to the hire and tenure of employment ofthose employees listed in Appendix A, nor has it interfered with, restrained, orcoerced its employees by any acts or conduct other than those found herein tohave been committed in violation of the Act.[Recommendations omitted from publication.]Sachs-Lawlor CompanyandInternational Association of Ma-chinists District Lodge No.86,AFL,and International Broth-erhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,Local No. 775, AFL, Petitioners.Case No. 30-RC-1011.April X8,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Clyde F. Waers, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.112 NLRB No. 74.